 

Exhibit 10.5

 

CREDIT AGREEMENT

Dated as of March 3, 2003

among

SIERRA HEALTH SERVICES, INC.,

as Borrower,

 

and

Certain Subsidiaries of the Borrower

from time to time party hereto,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer,

and

The Other Lenders Party Hereto

 

CREDIT LYONNAIS NEW YORK BRANCH,

as

Syndication Agent,

U.S. BANK NATIONAL ASSOCATION

,



as

Documentation Agent

and

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

TABLE OF CONTENTS

Section

Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS *

1.01 Defined Terms. *

1.02 Other Interpretive Provisions. *

1.03 Accounting Terms. *

1.04 Rounding. *

1.05 References to Agreements and Laws. *

1.06 Times of Day. *

1.07 Letter of Credit Amounts. *

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS *

2.01 Revolving Loans. *

2.02 Borrowings, Conversions and Continuations of Loans. *

2.03 Letters of Credit. *

2.04 Prepayments. *

2.05 Termination or Reduction of Aggregate Commitments. *

2.06 Repayment of Loans. *

2.07 Interest. *

2.08 Fees. *

2.09 Computation of Interest and Fees. *

2.10 Evidence of Debt. *

2.11 Payments Generally. *

2.12 Sharing of Payments. *

2.13 Increase in Commitments. *

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY *

3.01 Taxes. *

3.02 Illegality. *

3.03 Inability to Determine Rates. *

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans. *

3.05 Funding Losses. *

3.06 Matters Applicable to all Requests for Compensation. *

3.07 Survival. *

ARTICLE IV GUARANTY *

4.01 The Guaranty. *

4.02 Obligations Unconditional. *

4.03 Reinstatement. *

4.04 Certain Additional Waivers. *

4.05 Remedies. *

4.06 Rights of Contribution. *

4.07 Guarantee of Payment; Continuing Guarantee. *

4.08 CII Guarantee. *

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS *

5.01 Conditions of Closing Date and Initial Credit Extension. *

5.02 Conditions to all Credit Extensions. *

ARTICLE VI REPRESENTATIONS AND WARRANTIES *

6.01 Existence, Qualification and Power; Compliance with Laws. *

6.02 Authorization; No Contravention. *

6.03 Governmental Authorization; Other Consents. *

6.04 Binding Effect. *

6.05 Financial Statements; No Material Adverse Effect. *

6.06 Litigation. *

6.07 No Default. *

6.08 Ownership of Property; Liens. *

6.09 Environmental Compliance. *

6.10 Insurance. *

6.11 Taxes. *

6.12 ERISA Compliance. *

6.13 Subsidiaries. *

6.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act. *

6.15 Disclosure. *

6.16 Compliance with Laws. *

6.17 Intellectual Property. *

6.18 Solvency. *

6.19 Investments. *

6.20 Business Locations. *

6.21 Brokers' Fees. *

6.22 Labor Matters. *

6.23 Nature of Business. *

6.24 Representations and Warranties from Other Loan Documents. *

6.25 Fraud and Abuse. *

6.26 Licensing, Etc. *

6.27 As to Pledged Securities. *

6.28 Collateral Documents. *

ARTICLE VII AFFIRMATIVE COVENANTS *

7.01 Financial Statements. *

7.02 Certificates; Other Information. *

7.03 Notices and Information. *

7.04 Payment of Obligations. *

7.05 Preservation of Existence, Etc. *

7.06 Maintenance of Properties. *

7.07 Maintenance of Insurance. *

7.08 Compliance with Laws. *

7.09 Books and Records. *

7.10 Inspection Rights. *

7.11 Use of Proceeds. *

7.12 Additional Guarantors. *

7.13 Pledged Assets; Governmental Approvals. *

7.14 Accreditation. *

7.15 Financial Covenants. *

7.16 Further Assurances. *

ARTICLE VIII NEGATIVE COVENANTS *

8.01 Liens. *

8.02 Investments. *

8.03 Indebtedness. *

8.04 Fundamental Changes. *

8.05 Dispositions. *

8.06 Restricted Payments. *

8.07 Change in Nature of Business. *

8.08 Transactions with Affiliates and Insiders. *

8.09 Burdensome Agreements. *

8.10 Use of Proceeds. *

8.11 Capital Expenditures. *

8.12 Prepayment of Other Indebtedness, Etc. *

8.13 Organization Documents; Fiscal Year. *

8.14 Ownership of Subsidiaries. *

8.15 No Foreign Subsidiaries or Assets. *

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES *

9.01 Events of Default. *

9.02 Remedies Upon Event of Default. *

9.03 Application of Funds. *

ARTICLE X ADMINISTRATIVE AGENT *

10.01 Appointment and Authorization of Administrative Agent. *

10.02 Delegation of Duties. *

10.03 Liability of Administrative Agent. *

10.04 Reliance by Administrative Agent. *

10.05 Notice of Default. *

10.06 Credit Decision; Disclosure of Information by Administrative Agent. *

10.07 Indemnification of Administrative Agent. *

10.08 Administrative Agent in its Individual Capacity. *

10.09 Successor Administrative Agent. *

10.10 Administrative Agent May File Proofs of Claim. *

10.11 Collateral and Guaranty Matters. *

10.12 Other Agents; Arrangers and Managers. *

ARTICLE XI MISCELLANEOUS *

11.01 Amendments, Etc. *

11.02 Notices and Other Communications; Facsimile Copies. *

11.03 No Waiver; Cumulative Remedies. *

11.04 Attorney Costs, Expenses and Taxes. *

11.05 Indemnification by the Borrower. *

11.06 Payments Set Aside. *

11.07 Successors and Assigns. *

11.08 Confidentiality. *

11.09 Set-off. *

11.10 Interest Rate Limitation. *

11.11 Counterparts. *

11.12 Integration. *

11.13 Survival of Representations and Warranties. *

11.14 Severability. *

11.15 Tax Forms. *

11.16 Replacement of Lenders. *

11.17 Governing Law. *

11.18 Waiver of Right to Trial by Jury. *

11.19 T-Nex Contract Joint Venture. *

 

SCHEDULES

1.01

Guarantors

2.01

Commitments and Pro Rata Shares

6.03

Required Consents, Authorizations, Notices and Filings

6.13(a)

Corporate Structure/Subsidiaries

6.13(b)

Excluded Subsidiaries

6.13(c)

Equity Investments

6.17

Intellectual Property Matters

6.20(a)

Real Properties

6.20(b)

Collateral Locations

6.20(c)

Chief Executive Office, Jurisdiction of Incorporation, Principal Place of
Business

7.13(c)

Excluded Subsidiaries that Can Be Pledged

8.01

Existing Liens

8.02

Existing Investments

8.03

Existing Indebtedness

11.02

Administrative Agent's Office, Certain Addresses for Notices

 

 

EXHIBITS

A

Form of Loan Notice

B

Form of Revolving Note

C

Form of Compliance Certificate

D

Form of Assignment and Assumption

E

Form of Joinder Agreement

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, the "Agreement") is entered into as of March 3, 2003 by and among
SIERRA HEALTH SERVICES, INC., a Nevada corporation (together with any permitted
successors and assigns, the "Borrower"), the Guarantors (as defined herein), the
Lenders (as defined herein), and BANK OF AMERICA, N.A., as Administrative Agent
and L/C Issuer (each, as defined herein).

The Borrower has requested that the Lenders provide a revolving credit facility
in an aggregate amount of $65,000,000, and the Lenders are willing to do so on
the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS



1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

"Acquisition", by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all of the Capital Stock
or all or substantially all of the Property, or of any business unit, of another
Person, whether or not involving a merger or consolidation with such other
Person and whether for cash, property, services, assumption of Indebtedness,
securities or otherwise.

"Actual Knowledge" means, as to any matter with respect to any Person, the
actual knowledge of such matter by a Responsible Officer of such Person, it
being understood in any event that "actual knowledge" shall be deemed to exist
upon receipt of a notice of such matter by a Responsible Officer.

"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. "Controlling" and
"Controlled" have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

"Agent-Related Persons" means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

"Aggregate Commitments" means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments in effect on the Closing Date is SIXTY-FIVE
MILLION DOLLARS ($65,000,000).

"Aggregate Consideration" has the meaning set forth in Section 8.02(i)(vii).

"Agreement" has the meaning assigned to such term in the heading hereof.

"Applicable Rate" means, from time to time, for the purposes of calculating (a)
the interest rate applicable to Eurodollar Rate Loans for the purposes of
Section 2.07(a), (b) the interest rate applicable to Base Rate Loans for the
purposes of Section 2.07(a), and (c) the Facility Fee for the purposes of
Section 2.08(a), the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

 

 

 

Pricing Level

 

 

Consolidated Leverage Ratio

Eurodollar Rate Loans

and

Letter of Credit Fee

 

 

Base Rate Loans

 

 

 

Facility Fee

All-In Drawn Cost for Eurodollar Rate Loans

1

< 0.50 to 1.00

1.250%

0.250%

0.250%

1.500%

2

>

0.50 to 1.00 but < 1.00 to 1.00

1.625%

0.625%

0.375%

2.000%

3

>

1.00 to 1.00 but < 1.50 to 1.00

1.750%

0.750%

0.500%

2.250%

4

>

1.50 to 1.00 but < 2.00 to 1.00

1.875%

0.875%

0.625%

2.500%

5

>

2.00 to 1.00

2.250%

1.250%

0.750%

3.000%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered, but only until such Compliance
Certificate is actually delivered. Notwithstanding the foregoing, the Applicable
Rate in effect from the Closing Date through the first business day after the
date on which the Borrower delivers the required financial statements and
Compliance certificate for the fiscal quarter ending June 30, 2003 shall be no
less than the Applicable Rate determined based upon Pricing Level 3.

"Applicable Regulatory Requirements" refers to any requisite filing or approval
requirements of any state insurance regulatory authorities having jurisdiction
over any of the Subsidiaries of the Borrower that must be satisfied or obtained
by the Administrative Agent or the Lenders as a condition to exercising or
transferring direct or indirect voting or other control over such Subsidiaries
or transferring or otherwise disposing of the Collateral with respect to such
Subsidiaries.

"Arranger" means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

"Assignment and Assumption" means an Assignment and Assumption substantially in
the form of Exhibit D.

"Attorney Costs" means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

"Attributable Indebtedness" means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2001,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05 and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.

"Bank of America" means Bank of America, N.A. and its successors.

"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate." The "prime rate" is a rate set by Bank of America based
upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

"Base Rate Loan" means a Loan that bears interest based on the Base Rate.

"Borrower" has the meaning specified in the heading hereof.

"Borrowing" means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

"Businesses" means, at any time, a collective reference to the businesses
operated by the Consolidated Parties at such time.

"Capital Lease" means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

"Capital Stock" means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

"Cash Collateralize" has the meaning specified in Section 2.03(g).

"Change of Control" means, with respect to any Person, an event or series of
events by which:

(a) any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have "beneficial ownership" of all securities that such person or group has
the right to acquire (such right, an "option right"), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 33 1/3% or more of the equity securities of such Person entitled
to vote for members of the board of directors or equivalent governing body of
such Person on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

(c) there occurs (i) a "Change of Control" (or any comparable term) under, and
as defined in, the Convertible Bond Indenture, which, in accordance with the
terms of the Convertible Bond Indenture, gives each Convertible Bondholder the
right to require the Borrower to repurchase the Convertible Bonds held by such
Person and (ii) thereafter, any of the following occur:

(1) the Borrower provides notice to the Convertible Bondholders that it intends
to pay in cash any portion of the required purchase price for the Convertible
Bonds in an amount in excess of any such cash payments otherwise permitted by
Section 8.12 hereof;

(2) the Borrower fails to satisfy (or is unable to satisfy) any of the
conditions precedent set forth in the Convertible Bond Indenture that would
permit the Borrower to exercise its right to pay in Capital Stock 100% (less any
cash payment in an amount not in excess of any amount otherwise permitted by
Section 8.12 hereof) of the required purchase price for the Convertible Bonds;
or

(3) the Borrower actually pays in cash any portion of the required purchase
price for the Convertible Bonds in an amount in excess of any such cash payments
otherwise permitted by Section 8.12 hereof.

"CII" means CII Financial, Inc., a California corporation.

"CIIC" means California Indemnity Insurance Company, a California corporation.

"CII Senior Debentures" means CII's 9 1/2% Senior Debentures due September 15,
2004, issued by CII in favor of the CII Senior Debentureholders pursuant to the
CII Senior Debenture Indenture, as such CII Senior Debentures may be amended,
modified, restated or supplemented and in effect from time to time in accordance
with the terms hereof.

"CII Senior Debentureholders" means any one of the holders from time to time of
the CII Senior Debentures.

"CII Senior Debenture Indenture" means the Indenture, dated as of May 7, 2001
between CII and Wells Fargo Bank Minnesota, N.A., as trustee, as the same may be
amended, modified, restated or supplemented and in effect from time to time in
accordance with the terms hereof.

"Closing Date" means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 5.01.

"CMS" means the Centers for Medicare and Medicaid Services and any predecessor
or successor thereof, including the United States Health Care Financing
Administration.

"Code" means the Internal Revenue Code of 1986.

"Collateral" means a collective reference to all real and personal Property
(other than Excluded Property) with respect to which Liens in favor of the
Administrative Agent are purported to be granted pursuant to and in accordance
with the terms of the Collateral Documents.

"Collateral Documents" means a collective reference to the Security Agreement,
Mortgage Instruments and such other security documents as may be executed and
delivered by the Loan Parties pursuant to the terms of Section 7.13.

"Commitment" means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01 and (b) purchase participations
in L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender's name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

"Company Action Level" means the Company Action Level risk-based capital
threshold, as defined by NAIC.

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C.

"Consolidated Capital Expenditures" means for any period for the Consolidated
Parties on a consolidated basis, all capital expenditures, as determined in
accordance with GAAP; provided, however, that Consolidated Capital Expenditures
shall not include Acquisitions.

"Consolidated Cash Taxes" means for any period for Consolidated Parties on a
consolidated basis, the aggregate of all income taxes, as determined in
accordance with GAAP, to the extent the same are paid in cash during such
period.

"Consolidated EBITDA" means for any period for the Consolidated Parties on a
consolidated basis, the sum of (a) Consolidated Net Income, plus (b) the amount
which, in the determination of Consolidated Net Income, has been deducted for
(i) interest expense, (ii) income taxes, (iii) depreciation and amortization
expense, (iv) costs (whether cash or non-cash) associated with Sierra Military's
procurement of a "T-NEX" contract with the United States Department of Defense
under TRICARE in an aggregate amount for all periods not to exceed $30,000,000,
all as determined in accordance with GAAP (to the extent applicable), and (v)
applicable non-cash charges related to the write off of the remaining deferred
financing costs incurred in connection with the Existing Credit Agreement in an
aggregate amount not to exceed $940,000.

"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, without duplication, the sum
of (a) the principal portion of all obligations for borrowed money, (b) the
principal portion of all obligations evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made,
(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to Property purchased by the Consolidated
Parties (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business),
(d) the principal portion of all obligations issued or assumed as the deferred
purchase price of Property or services purchased by the Consolidated Parties
(other than trade debt incurred in the ordinary course of business and due
within twelve months of the incurrence thereof) which would appear as
liabilities on a balance sheet of the Consolidated Parties, (e) the Attributable
Indebtedness with respect to Capital Leases and Synthetic Lease Obligations,
(f) all direct and contingent obligations arising under letters of credit
(including standby and commercial) and bankers' acceptances, including, without
duplication, all unreimbursed drafts drawn thereunder (less the amount of any
cash collateral securing any such letters of credit or and bankers'
acceptances), (g) all obligations to repurchase any securities issued by the
Consolidated Parties at any time prior to the Maturity Date which repurchase
obligations are related to the issuance thereof, including, without limitation,
obligations commonly known as residual equity appreciation potential shares,
(h) the aggregate amount of uncollected accounts receivable subject at such time
to a sale of receivables (or similar transaction) (whether or not such
transaction would be reflected on the balance sheet of the Consolidated Parties
in accordance with GAAP), (i) all Funded Indebtedness of others secured by (or
for which the holder of such Funded Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by the Consolidated
Parties, whether or not the obligations secured thereby have been assumed,
(j) all Guarantees with respect to Funded Indebtedness of another Person and
(k) the Funded Indebtedness of any partnership or unincorporated joint venture
in which a Consolidated Party a general partner or a joint venturer to the
extent such Indebtedness is recourse to a Consolidated Party. To the extent that
the rights and remedies of the obligee of any Consolidated Funded Indebtedness
are limited to certain property and are otherwise non-recourse to any
Consolidated Party, the amount of such Consolidated Funded Indebtedness shall be
limited to the value of the Consolidated Parties' interest in such property
(valued at the higher of book value or market value as of such date of
determination).

"Consolidated Interest Charges" means for any period for the Consolidated
Parties on a consolidated basis, interest expense (including the interest
component under Capital Leases and the implied interest component of Synthetic
Lease Obligations), as determined in accordance with GAAP, to the extent the
same are paid in cash during such period.

"Consolidated Leverage Ratio" means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered the Required Financial Information.

"Consolidated Net Income" means for any period for the Consolidated Parties on a
consolidated basis, net income (excluding (i) extraordinary non-cash gains, (ii)
extraordinary non-cash losses and (iii) any non-cash loss realized upon the
write down, sale or other Disposition of CII and its Subsidiaries or any assets
owned directly or indirectly by CII and its Subsidiaries)) after interest
expense, income taxes and depreciation and amortization, all as determined in
accordance with GAAP.

"Consolidated Net Worth" means, as of any date of determination, consolidated
shareholders' equity of the Consolidated Parties as of that date determined in
accordance with GAAP.

"Consolidated Parties" means a collective reference to the Borrower and the
Subsidiaries of the Borrower, and "Consolidated Party" means any one of them.

"Consolidated Scheduled Funded Debt Payments" means for any period for the
Consolidated Parties on a consolidated basis, the sum of all scheduled payments
of principal on Consolidated Funded Indebtedness, as determined in accordance
with GAAP. For purposes of this definition, "scheduled payments of principal"
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period, (b) shall be deemed to include
the Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations and (c) shall not include any voluntary prepayments or mandatory
prepayments required pursuant to Section 2.04.

"Contract Provider" means any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any contract with any Consolidated Party.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

"Control" has the meaning specified in the definition of "Affiliate" set forth
in this Section 1.01.

"Convertible Bonds" means the Borrower's 2 1/4% Senior Convertible Debentures
due 2023 issued by the Borrower in favor of the Convertible Bondholders pursuant
to the Convertible Bond Indenture, as such Convertible Bonds may be amended,
modified, restated or supplemented and in effect from time to time in accordance
with the terms hereof.

"Convertible Bond Indenture" means the Indenture, dated as of the Closing Date,
by and among the Borrower and Wells Fargo Bank Minnesota, N.A., as trustee, as
may be amended, modified, restated or supplemented and in effect from time to
time in accordance with the terms hereof.

"Convertible Bondholder" means any one of the holders from time to time of the
Convertible Bonds.

"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

"Default Rate" means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within two Business Days of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

"Disposition" or "Dispose" means any disposition (including pursuant to a Sale
and Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether
by sale, lease, licensing, transfer, spin-off, closure, rights offering or
otherwise, but other than pursuant to any casualty or condemnation event.

"Dollar" and "$" mean lawful money of the United States.

"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

"Eligible Assignee" has the meaning specified in Section 11.07(g).

"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

"ERISA" means the Employee Retirement Income Security Act of 1974.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412, 4971, 4977, 4980D, 4980E and/or each
"applicable section" under Section 414(t)(2) of the Code).

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

"Eurodollar Rate" means for any Interest Period with respect to any Eurodollar
Rate Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America's London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.

"Eurodollar Rate Loan" means a Loan that bears interest at a rate based on the
Eurodollar Rate.

"Event of Default" has the meaning specified in Section 9.01.

"Excluded Disposition" means, with respect to any Consolidated Party, any
Disposition consisting of (a) the sale, lease, license, transfer or other
disposition of inventory in the ordinary course of such Consolidated Party's
business, (b) the sale, lease, license, transfer or other disposition of
machinery and equipment no longer used or useful in the conduct of such
Consolidated Party's business, (c) any sale, lease, license, transfer or other
disposition of Property by such Consolidated Party to any Loan Party, provided
that the Loan Parties shall cause to be executed and delivered such documents,
instruments and certificates as the Administrative Agent may request so as to
cause the Loan Parties to be in compliance with the terms of Section 7.13 after
giving effect to such transaction, (d) any Involuntary Disposition by such
Consolidated Party, (e) any Disposition by such Consolidated Party constituting
a Permitted Investment, (f) if such Consolidated Party is not a Loan Party, any
sale, lease, license, transfer or other disposition of Property by such
Consolidated Party to any Consolidated Party that is not a Loan Party, (g) any
sale or other Disposition of CII and/or any of the assets of CII (so long as no
Loan Party (other than CII) agrees to retain any material liabilities or
contingent obligations, or to provide any affirmative consideration for future
material liabilities or contingent obligations, with respect to CII in
connection with such sale or Disposition; provided that the foregoing will not
prohibit any Loan Party from accepting consideration the value of which may be
reduced as a result of future liabilities or contingent obligations), (h) any
sale or other Disposition of Texas Health Choice and/or any of the assets of
Texas Health Choice (so long as no Loan Party agrees to retain any material
liabilities or contingent obligations, or to provide any affirmative
consideration for future material liabilities or contingent obligations, with
respect to Texas Health Choice in connection with such sale or Disposition;
provided that the foregoing will not prohibit any Loan Party from accepting
consideration the value of which may be reduced as a result of future
liabilities or contingent obligations), (i) any sale or other Disposition of
Sierra Military in connection with a dissolution or liquidation of Sierra
Military following (i) the termination of the TRICARE Contract solely as a
result of the expiration of the then current term thereof, including any
extension or renewal period and (ii) the failure of the United States Department
of Defense to award Sierra Military one of three new "T-NEX" contracts that are
scheduled to replace the seven existing TRICARE contracts as more fully
described in the Borrower's quarterly report filed with the SEC on Form 10-Q for
the quarter ended September 30, 2002, (j) any sale or other transfer of accounts
receivable pursuant to the Sierra Military Receivables Financing, or (k) a sale
of up to 10% of the Borrower's direct or indirect Capital Stock of Sierra
Military in connection with the formation of the T-Nex Joint Venture; provided,
however, that the term "Excluded Disposition" shall not include any Disposition
to the extent that any portion of the proceeds of such Disposition would be
required under the documents evidencing or governing any Subordinated
Indebtedness to be applied to permanently retire Indebtedness of the
Consolidated Parties other than Indebtedness under the Loan Documents that is
actually permanently retired.

"Excluded Property" means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any owned real Property which has a net book value of less
than $1,000,000, provided that the aggregate net book value of all real Property
of all of the Loan Parties excluded pursuant to this clause (a) shall not exceed
$3,000,000, (b) any leased real Property, (c) any leased personal Property,
(d) any personal Property (including, without limitation, motor vehicles) in
respect of which perfection of a Lien is not either (i) governed by the Uniform
Commercial Code or (ii) effected by appropriate evidence of the Lien being filed
in either the United States Copyright Office or the United States Patent and
Trademark Office, (e) any Property which, subject to the terms of Section 8.09,
is subject to a Lien of the type described in Section 8.01(i) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
Property, and (f) any Property identified as "Excluded Property" in the Security
Agreement.

"Excluded Subsidiary" means (i) each Subsidiary listed on Schedule 6.13(c),
(ii) any Subsidiary created by the Borrower after the Closing Date that is
regulated by the department of insurance or similar agency of any State and
(iii) any Subsidiary of the Borrower which has assets of less than 1% of the
total assets of the Borrower and its Subsidiaries as of the last day of the most
recent fiscal year of the Borrower for which the Borrower has delivered the
Required Financial Information or has revenues of less than 1% of the total
revenues of the Borrower and it Subsidiaries for the most recent fiscal year of
the Borrower for which the Borrower has delivered the Required Financial
Information; provided, however, the aggregate of amount of assets for all
Excluded Subsidiaries under this clause (iii) shall not exceed 3% of the total
assets of the Borrower and its Subsidiaries as of the last day of the most
recent fiscal year of the Borrower for which the Borrower has delivered the
Required Financial Information and the aggregate amount of revenues for all
Excluded Subsidiaries under this clause (iii) shall not exceed 3% of the total
revenues of the Borrower and its Subsidiaries for the most recent fiscal year of
the Borrower for which the Borrower has delivered the Required Financial
Information.

"Excluded Taxes" means all present and future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges (and all
liabilities with respect thereto) imposed on or measured by the overall net
income of the Administrative Agent or any Lender, and all franchise taxes, taxes
on doing business or taxes measured by capital or net worth imposed on the
Administrative Agent or any Lender, in each case imposed (i) by the jurisdiction
in which such Person is organized or in which its principal executive office may
be located, or any nation within which such jurisdiction is located or any
political subdivision thereof; (ii) by the jurisdiction in which such person
maintains a lending office or is doing business other than to the extent arising
solely from this Agreement or any transaction contemplated thereby, or by any
nation within which such jurisdiction is located or any political subdivision
thereof; (iii) by reason of any connection between the jurisdiction imposing
such tax and such person other than a connection arising solely from this
Agreement or any transaction contemplated thereby, (iv) as a result of or
attributable to a Lender changing its lending office after the date on which
such Lender becomes a party hereto, or (v) by the United States or any political
subdivision or taxing authority thereof or therein.

"Exclusion Event" means an event or related events resulting in the exclusion of
the Borrower or any Significant Subsidiary from participation in any Medical
Reimbursement Program.

"Existing Credit Agreement" means that certain Amended and Restated Credit
Agreement dated as of December 15, 2000, as amended through the Closing Date,
among the Borrower, Bank of America, as administrative agent and issuing bank,
First Union National Bank, as syndication agent, and a syndicate of lenders.

"Existing Letter of Credit" means that certain letter of credit issued by Bank
of America and outstanding as of the Closing Date and described on Schedule
8.03.

"Federal Funds Rate" means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

"Fee Letter" means the letter agreement, dated February 19, 2003 among the
Borrower, the Administrative Agent and the Arranger.

"FIRREA" means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as amended, and any successor statute thereto, as interpreted by the
rules and regulations thereunder, as amended, including, without limitation, 12
CFR part 34.41 to 34.47.

"Fixed Charge Coverage Ratio" means for any period for the Consolidated Parties,
the ratio of:

(a) the sum of (i) Consolidated EBITDA for such period, minus (ii) aggregate
operating income (i.e., the sum of (x) aggregate operating revenue less (y)
aggregate operating expenses, including depreciation and amortization but
excluding interest expense and income taxes) for the Excluded Subsidiaries for
such period, as determined in accordance with GAAP, plus (iii) management fees
(to the extent not constituting dividends) paid to the Borrower by Excluded
Subsidiaries for such period, minus (iv) depreciation and amortization expense
attributable to Excluded Subsidiaries for such period, as determined in
accordance with GAAP, plus (v) Rental Expense attributable to the Borrower and
Non-Excluded Subsidiaries for such period, plus (vi) dividends paid by Excluded
Subsidiaries to the Borrower or any other Loan Party for such period, minus
(vii) Investments by the Borrower in HMO Subsidiaries for such period, to

(b) the sum of (i)  Consolidated Interest Charges attributable to the Borrower
and the Non-Excluded Subsidiaries for such period, plus (ii) Consolidated Cash
Taxes attributable to the Borrower and the Non-Excluded Subsidiaries for such
period, plus (iii) Rental Expense attributable to the Borrower and Non-Excluded
Subsidiaries for such period, plus (iv) Consolidated Scheduled Funded Debt
Payments for such period, plus (v) any payments made by a Loan Party in
connection with liabilities that were retained by a Loan Party with respect to
CII or Texas Health Choice upon the sale of, respectively, CII or Texas Health
Choice.

"Foreign Lender" has the meaning specified in Section 11.15(a)(i).

"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.

"FRB" means the Board of Governors of the Federal Reserve System of the United
States.

"Fully Satisfied" means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized or (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the L/C Issuer and (d) the Commitments
shall have expired or been terminated in full.

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

"Guarantee" means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term "Guarantee" as a verb has a corresponding meaning.

"Guarantors" means a collective reference to the Persons identified as
"Guarantors" on the signature pages hereto, and each other Person that
subsequently becomes a Guarantor by executing a Joinder Agreement as
contemplated by Section 7.12, and "Guarantor" means any one of them. A list of
the Guarantors as of the Closing Date is set forth on Schedule 1.01 attached
hereto.

"Guaranty" means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Health Care Business" shall mean (a) the provision, administration or
arrangement of health care services, related ancillary products or both,
directly or through an HMO, a provider, a regulated health care service
contractor or any other business which in the ordinary course provides,
administers or arranges for such services, products or both, including without
limitation the provision of Medicare, Medicaid and TRICARE services, (b) the
provision, administration or arrangement of health, life and related insurance,
(c) the provision or management of health care services (including medical
management claims services and management through medical information services),
(d) the provision, administration or arrangement of health care through a
hospital, outpatient, urgent care, clinical, home health or hospice environment,
(e) the provision, administration or arrangement of workers' compensation
services both fully insured and administrative in nature, (f) any business
activities directly related and incidental to any of the foregoing, (g) any
other business activity which is related, ancillary or incidental to any of the
foregoing, (h) the leasing of excess office space or other facilities in
connection with the foregoing, and (i) any other business in which the Borrower
or its Subsidiaries are engaged on the Closing Date.

"HHS" means the United States Department of Health and Human Services and any
successor thereof.

"HMO" shall mean any Person which operates as a health maintenance organization.

"HMO Event" shall mean failure by the Borrower or any of its HMO Subsidiaries to
comply in any material respect with any of the terms and provisions of any
applicable HMO Regulations pertaining to the fiscal soundness, solvency or
financial condition of the Borrower or any of its HMO Subsidiaries, or the
assertion in writing, after the Closing Date, by an HMO Regulator that it
intends to take administrative action against the Borrower or any of its HMO
Subsidiaries to revoke or modify any license, charter or permit of, or to
enforce the fiscal soundness, solvency or financial provisions or requirements
of such HMO Regulations against, the Borrower or any of its HMO Subsidiaries, if
such action, modification or enforcement is reasonably likely to have a Material
Adverse Effect.

"HMO Regulations" shall mean all Laws applicable to any HMO Subsidiary under
federal or state law and any regulations, orders and directives promulgated or
issued pursuant to the foregoing.

"HMO Regulator" means any Person charged with the administration, oversight or
enforcement of an HMO Regulation, whether primarily, secondarily, or jointly.

"HMO Subsidiary" shall mean any current or future Subsidiary of the Borrower
that operates as either an HMO or a regulated health care service contractor.

"Indebtedness" means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within twelve
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (f) the Attributable
Indebtedness of such Person with respect to Capital Leases and Synthetic Lease
Obligations, (g) all net obligations of such Person under Swap Contracts,
(h) all direct and contingent obligations arising under letters of credit
(including standby and commercial) and bankers' acceptances, including, without
duplication, all unreimbursed drafts drawn thereunder (less the amount of any
cash collateral securing any such letters of credit or and bankers'
acceptances), (i) all obligations of such Person to repurchase any securities
issued by such Person at any time prior to the Maturity Date which repurchase
obligations are related to the issuance thereof, including, without limitation,
obligations commonly known as residual equity appreciation potential shares,
(j) the aggregate amount of uncollected accounts receivable of such Person
subject at such time to a sale of receivables (or similar transaction) (whether
or not such transaction would be reflected on the balance sheet of such Person
in accordance with GAAP), (k) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (l) all Guarantees of such Person
with respect to Indebtedness of another Person and (m) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer to the extent such Indebtedness is recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. To the
extent that the rights and remedies of the obligee of any Indebtedness are
limited to certain property and are otherwise non-recourse to such Person, the
amount of such Indebtedness shall be limited to the value of such Person's
interest in such property (valued at the higher of book value or market value as
of such date of determination).

"Indemnified Liabilities" has the meaning set forth in Section 11.05.

"Indemnitees" has the meaning set forth in Section 11.05.

"Intellectual Property" has the meaning set forth in Section 6.17.

"Interest Payment Date" means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or, with
the consent of each Lender, twelve months thereafter, as selected by the
Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

"Investment" in any Person means (a) any Acquisition of such Person, (b) any
other acquisition of Capital Stock, bonds, notes, debentures, partnership, joint
ventures or other ownership interests or other securities of such other Person,
(c) any deposit with, or advance, loan or other extension of credit to, such
Person (other than deposits made in connection with the purchase of equipment
inventory, supplies and services in the ordinary course of business) or (d) any
other capital contribution to or investment in such Person, including, without
limitation, any Guarantee (including any support for a letter of credit issued
on behalf of such Person) incurred for the benefit of such Person and any
Disposition to such Person for consideration less than the fair market value of
the Property disposed in such transaction, but excluding any Restricted Payment
to such Person. Investments which are capital contributions or purchases of
Capital Stock which have a right to participate in the profits of the issuer
thereof shall be valued at the amount (or, in the case of any Investment made
with Property other than cash, the book value of such Property) actually
contributed or paid (including cash and non-cash consideration and any
assumption of Indebtedness) to purchase such Capital Stock as of the date of
such contribution or payment, less the amount of all repayments and returns of
principal or capital thereon (which, in the case of repayments or returns made
with Property other than cash or cash equivalents, will be valued at an amount
equal to the lesser of the book value or the fair market value of such Property
at the time of such return) and received after the Closing Date. Investments
which are loans, advances, extensions of credit or Guarantees shall be valued at
the principal amount of such loan, advance or extension of credit outstanding as
of the date of determination or, as applicable, the principal amount of the loan
or advance outstanding as of the date of determination actually guaranteed by
such Guarantees.

"IRS" means the United States Internal Revenue Service.

"Joinder Agreement" means a Joinder Agreement substantially in the form of
Exhibit E hereto, executed and delivered by a new Guarantor in accordance with
the provisions of Section 7.12.

"Kaiser Note" means that certain promissory note in the original principal
amount of $35,200,000 from Texas Health Choice in favor of Kaiser Texas as in
effect on the date hereof. As of December 31, 2002 the remaining principal
balance on the Kaiser Note was approximately $12,700,000.

"Kaiser Texas" means Kaiser Foundation Health Plan of Texas.

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
applicable administrative or judicial precedents, including the interpretation
or administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

"L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

"L/C Obligations" means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

"Lenders" means a collective reference to the Persons identified as "Lenders" on
the signature pages hereto, together with any Person that subsequently becomes a
Lender by way of assignment in accordance with the terms of Section 11.7,
together with their respective successors, and "Lender" means any one of them.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

"Letter of Credit" means any letter of credit issued hereunder and shall include
the Existing Letter of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

"Letter of Credit Expiration Date" means the day that is 35 days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

"Letter of Credit Sublimit" means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

"Lien" means any mortgage, pledge, hypothecation, assignment, restricted deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

"Loan" means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan.

"Loan Documents" means this Agreement, each Note, each Letter of Credit, each
Letter of Credit Application, each Joinder Agreement, the Collateral Documents
and the Fee Letter.

"Loan Notice" means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

"Loan Parties" means, collectively, the Borrower and each Guarantor.

"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Borrower or any one or more Loan Parties that, collectively,
would constitute a Significant Subsidiary to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon (1)
the value of the Collateral, (2) the legality, validity, binding effect or
enforceability (x) against the Borrower or any one or more Loan Parties that,
collectively, would constitute a Significant Subsidiary of any Loan Document to
which it is a party or (y) of any Collateral Document, or (3) the attachment,
perfection, or priority of the Administrative Agent's security interest in the
Collateral for the benefit of the Lenders; provided, however, the foregoing
shall not include either (i) the termination of the TRICARE Contract solely as a
result of the expiration of the then current term thereof, including any
extension or renewal period, or (ii) the failure of the United States Department
of Defense to award Sierra Military one of three new "T-NEX" contracts that are
scheduled to replace the seven existing TRICARE contracts as more fully
described in the Borrower's quarterly report filed with the SEC on Form 10-Q for
the quarter ended September 30, 2002.

"Maturity Date" means April 30, 2006; provided, however, that such date may be
extended to March 3, 2008 upon the written request of the Borrower and the
written consent of each Lender (such consent to be in each Lender's sole
discretion). Any such extension request shall be considered by each Lender in
good faith (but the decision as to whether or not to consent to such request
shall remain in each Lender's sole discretion) and each Lender shall notify the
Borrower in writing within 10 Business Days after its receipt of such request as
to its approval or denial of such request. For the purposes hereof, failure by a
Lender to provide notice of its approval or denial of such request within the
specified period shall be deemed a denial of the request by such Lender.

"Medicaid" means that means-tested entitlement program under Title XIX, P.L.
89-87, of the Social Security Act, which provides federal grants to states for
medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the United Sates Code, as amended.

"Medicaid Regulations" means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any statutes succeeding thereto; (ii) all applicable provisions of all
federal rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in
clause (i) above and all federal administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (i) above;
(iii) all state statutes and plans for medical assistance enacted in connection
with the statutes and provisions described in clauses (i) and (ii) above; and
(iv) all applicable provisions of all rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (ii) above, in each case as may be amended, supplemented or
otherwise modified from time to time.

"Medical Reimbursement Programs" means a collective reference to the Medicare,
Medicaid and TRICARE programs and any other health care program operated by or
financed in whole or in part by any foreign or domestic federal, state or local
government.

"Medicare" means that government-sponsored entitlement program under
Title XVIII, P.L. 89-87, of the Social Security Act, which provides for a health
insurance system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code, as amended."

"Medicare Regulations" means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including, without limitation, CMS, the OIG, HHS,
or any person succeeding to the functions of any of the foregoing) promulgated
pursuant to or in connection with any of the foregoing having the force of law,
as each may be amended, supplemented or otherwise modified from time to time.

"Mortgage Instruments" shall have the meaning assigned such term in
Section 7.16(a).

"Mortgage Policies" shall have the meaning assigned such term in
Section 7.16(a).

"Mortgaged Properties" shall have the meaning assigned such term in
Section 7.16(a).

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

"NAIC" means the National Association of Insurance Commissioners, a national
organization of insurance regulators.

"Non-Excluded Subsidiary" means any Subsidiary (direct or indirect) of the
Borrower that is not an Excluded Subsidiary.

"Non-Pledged Subsidiary" has the meaning set forth in Section 7.13.

"Note" or "Notes" means the Revolving Notes, individually or collectively, as
appropriate.

"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include all
obligations under any Swap Contract of any Loan Party to which a Lender or any
Affiliate of a Lender is a party.

"OIG" means the Office of Inspector General of HHS and any successor thereof.

"Operating Lease" means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

"Outstanding Amount" means (i) with respect to the Revolving Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

"Participant" has the meaning specified in Section 11.07(d).

"PBGC" means the Pension Benefit Guaranty Corporation.

"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

"Permitted Acquisition" means an Acquisition by the Borrower or any Subsidiary
of the Borrower permitted pursuant to the terms of Section 8.02(i).

"Permitted Investments" means, at any time, Investments by the Consolidated
Parties permitted to exist at such time pursuant to the terms of Section 8.02.

"Permitted Liens" means, at any time, Liens in respect of Property of the
Consolidated Parties permitted to exist at such time pursuant to the terms of
Section 8.01.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

"Pledged Securities" means the issued and outstanding shares of Capital Stock of
the Subsidiaries listed on Schedule 2(a) to the Security Agreement.

"Pro Forma Basis" means, for purposes of calculating (utilizing the principles
set forth in Section 1.03(c)) compliance with each of the financial covenants
set forth in Section 7.15(a)-(d) in respect of a proposed transaction, that such
transaction shall be deemed to have occurred as of the first day of the four
fiscal-quarter period ending as of the most recent fiscal quarter end preceding
the date of such transaction with respect to which the Administrative Agent has
received the Required Financial Information. As used herein, "transaction" shall
mean (a) any incurrence or assumption of Indebtedness as referred to in
Section 8.03(f), (b) any Disposition as referred to in Section 8.05, (c) any
Acquisition as referred to in Section 8.02(i) or (d) any Share Repurchase as
referred to in Section 8.06(c). In connection with any calculation of the
financial covenants set forth in Section 7.15(a)-(d) upon giving effect to a
transaction on a Pro Forma Basis:

(i) for purposes of any such calculation in respect of any incurrence or
assumption of Indebtedness as referred to in Section 8.03(f), any Indebtedness
which is retired in connection with such incurrence or assumption shall be
excluded and deemed to have been retired as of the first day of the applicable
period;

(ii) for purposes of any such calculation in respect of any Disposition as
referred to in Section 8.05, (A) income statement items (whether positive or
negative) attributable to the Person or Property disposed of shall be excluded
and (B) any Indebtedness which is retired in connection with such transaction
shall be excluded and deemed to have been retired as of the first day of the
applicable period; and

(iii) for purposes of any such calculation in respect of any Acquisition as
referred to in Section 8.02(i), (A) any Indebtedness incurred or assumed by any
Consolidated Party (including the Person or Property acquired) in connection
with such transaction and any Indebtedness of the Person or Property acquired
which is not retired in connection with such transaction (1) shall be deemed to
have been incurred as of the first day of the applicable period and (2) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination and (B) income statement
items (whether positive or negative) attributable to the Person or Property
acquired shall be included beginning as of the first day of the applicable
periods.

(iv) for purposes of any such calculation in respect of any Share Repurchase as
referred to in Section 8.06(e), (A) any Indebtedness incurred by any
Consolidated Party in connection with such transaction (1) shall be deemed to
have been incurred as of the first day of the applicable period and (2) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, and (B) such Share
Repurchase shall be deemed to have occurred as of the last day of the applicable
period.

"Pro Forma Compliance Certificate" means a certificate of a Responsible Officer
of the Borrower delivered to the Administrative Agent in connection with (a) any
incurrence, assumption or retirement of Indebtedness as referred to in
Section 8.03(f), (b) any Disposition as referred to in Section 8.05, (c) any
Acquisition as referred to in Section 8.02(i) or (d) any Share Repurchase as
referred to in Section 8.06(e), as applicable, and containing reasonably
detailed calculations, upon giving effect to the applicable transaction on a Pro
Forma Basis, of the Consolidated Leverage Ratio, Consolidated Net Worth and
Fixed Charge Coverage Ratio as of the most recent fiscal quarter end preceding
the date of the applicable transaction with respect to which the Administrative
Agent shall have received the Required Financial Information.

"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

"Pro Rata Share" means as to each Lender such Lender's Commitment at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitment of such Lender at such
time and the denominator of which is the amount of the Aggregate Commitments at
such time; provided that if the commitment of each Lender to make Revolving
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.02, then the Pro Rata Share of such Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

"Real Properties" means, at any time, a collective reference to each of the
facilities and real properties owned, leased or operated by the Consolidated
Parties at such time.

"Register" has the meaning set forth in Section 11.07(c).

"Rental Expense" means, for any Person for any period, rental expense under
Operating Leases, as determined in accordance with GAAP.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under PBGC Regulation Section 4043.

"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

"Required Financial Information" means, with respect to each fiscal period or
quarter of the Borrower, (a) the financial statements required to be delivered
pursuant to Section 7.01(a) or (b) for such fiscal period or quarter, and
(b) the certificate of a Responsible Officer of the Borrower required by
Section 7.02(b) to be delivered with the financial statements described in
clause (a) above.

"Required Lenders" means, at any time, at least two (2) Lenders holding in the
aggregate more than 50% of (a) the unfunded Commitments (and participations
therein) and the outstanding Loans, L/C Obligations and participations therein
or (b) if the Commitments have been terminated, the outstanding Loans, L/C
Obligations and participations therein. The unfunded Commitments of, and the
outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

"Restricted Payment" means (a) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Consolidated Party, now or hereafter outstanding (including without
limitation any payment in connection with any dissolution, merger, consolidation
or disposition involving any Consolidated Party), or to the holders, in their
capacity as such, of any shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any theretofore outstanding shares of any class of
Capital Stock of any Consolidated Party, now or hereafter outstanding or (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding.

"Revolving Loan" has the meaning specified in Section 2.01(a).

"Revolving Note" has the meaning specified in Section 2.10(a).

"Risk-Based Capital" means, with respect to each HMO Subsidiary, at any time,
the Company Action Level Risk-Based Capital (as defined by the NAIC on the date
of determination and as determined in accordance with SAP) of such HMO
Subsidiary.

"Sale and Leaseback Transaction" means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other Property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease.

"SAP" means, with respect to each HMO Subsidiary, the statutory accounting
principles and procedures prescribed or permitted by applicable HMO Regulations
for such HMO Subsidiary, applied on a consistent basis.

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

"Securities Act" means the Securities Act of 1933, as amended, and all
regulations issued pursuant thereto.

"Security Agreement" means the security and pledge agreement dated as of the
Closing Date executed in favor of the Administrative Agent by each of the Loan
Parties, as amended, modified, restated or supplemented from time to time.

"Share Repurchase" means any of the actions described in clauses (b) and (c) of
the definition of "Restricted Payment."

"Sierra Military" means Sierra Military Health Services, Inc., a Delaware
corporation, or any successor thereof.

"Sierra Military Receivables Financing" means the securitization arrangement
entered into as of November 16, 2001 between Sierra Military, SMHS Funding, LLC,
General Electric Capital Corporation and the other parties thereto providing for
the sale or financing by Sierra Military of a substantial portion of its
eligible accounts receivable, as in effect on the Closing Date and as amended,
modified or replaced, including in connection with that certain commitment
letter from General Electric Capital Corporation dated January 15, 2003, so long
as such amendments, modifications or replacements (i) have been approved in
writing by the Administrative Agent and the Required Lenders, (ii) would not, in
the good faith determination of the Borrower, have an adverse effect on the
Lenders or (iii) are consistent with the terms of the aforementioned commitment
letter and the resulting transaction is non-recourse to the Borrower or any of
its Subsidiaries (other than Sierra Military and its Subsidiaries) and to the
assets of such Persons.

"Significant Subsidiary" shall mean any Subsidiary of the Borrower of which
(i) the revenues (directly and together with its Subsidiaries, but excluding
intercompany revenues) for the most recent fiscal year of the Borrower for which
the Borrower has delivered the Required Financial Information were at least five
percent (5%) of the Borrower's consolidated revenues for such fiscal year or
(ii) the consolidated total assets as of the last day of the most recent fiscal
year of the Borrower for which the Borrower has delivered the Required Financial
Information were at least five percent (5%) of the Borrower's consolidated total
assets as of such date.

"Social Security Act" means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time. References to sections of the Social
Security Act shall be construed to refer to any successor sections.

"Solvent" or "Solvency" means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person's Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

"Stark I and II" means Section 1877 of the Social Security Act as set forth at
Section 1395nn of Title 42 of the United States Code, as amended, and any
successor statute thereto, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time.

"Subordinated Indebtedness" means Indebtedness which by its terms is
subordinated to the Obligations in a manner and to an extent acceptable to the
Required Lenders.

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a "Subsidiary" or to
"Subsidiaries" shall refer to a Subsidiary or Subsidiaries of the Borrower.

"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

"Syndication Agent" means Credit Lyonnais New York Branch.

"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

"Texas Health Choice" means Texas Health Choice, L.C., a Texas limited liability
company, formerly known as HMO Texas, L.C., which is an indirect Subsidiary of
the Borrower.

"T-Nex Joint Venture" means a joint venture (i) to be formed by the Borrower or
one of its Subsidiaries and one or more third-parties (each of which third
parties must be another managed health care company or a material T-Nex
sub-contractor, in each case with "investment grade" credit status) and (ii) of
which the Borrower owns and/or controls, directly or directly, at least 90% of
the Capital Stock of such entity, which joint venture shall be formed for the
purpose of procuring a "T-NEX" contract with the United States Department of
Defense under TRICARE.

"Total Adjusted Capital" means, with respect to each HMO Subsidiary, at any
time, the Total Adjusted Capital (as defined by the NAIC on the date of
determination and as determined in accordance with SAP) of such HMO Subsidiary.

"Total Outstandings" means the aggregate Outstanding Amount of all Revolving
Loans and all L/C Obligations.

"TRICARE" means the United States Department of Defense health care program for
service families, including but not limited to those programs known as TRICARE
Prime, TRICARE Extra and TRICARE Standard, and any successor to or predecessor
thereof (including without limitation the United States Department of Defense
Civilian Health and Medical Program of the Uniformed Services, also know as
"CHAMPUS").

"TRICARE Contract" means the contract between the Sierra Military and the United
States Department of Defense dated as of September 30, 1997 pursuant to which
Sierra Military provides managed health care coverage to eligible beneficiaries
in the states of Connecticut, Delaware, Maine, Maryland, Massachusetts, New
Hampshire, New Jersey, New York, Pennsylvania, Rhode Island, Vermont, Virginia,
West Virginia and the District of Columbia, together with any extension or
renewals thereof.

"Type" means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

"Unfunded Pension Liability" means, with respect to any Pension Plan, the
amount, if any, by which the actuarial present value of the accumulated plan
benefits under such Pension Plan as of the close of its most recent plan year
exceeds the current value of that Pension Plan's assets, determined in
accordance with the actuarial assumptions used for funding the Pension Plan
pursuant to Section 412 of the Code for the applicable plan year.

"United States" and "U.S." mean the United States of America.

"Unreimbursed Amount" has the meaning set forth in Section 2.03(c)(i).

"Wholly Owned Subsidiary" means any Person 100% of whose Capital Stock is at the
time owned by the Borrower directly or indirectly through other Persons 100% of
whose Capital Stock is at the time owned, directly or indirectly, by the
Borrower.

"Workers' Compensation Business" shall mean the business of underwriting
workers' compensation insurance and performing administrative functions related
thereto.

"Workers' Compensation Event" shall mean failure by the Borrower or any of its
Workers' Compensation Subsidiaries to comply in any material respect with any of
the terms and provisions of any applicable Workers' Compensation
Regulation pertaining to the fiscal soundness, solvency or financial condition
of the Borrower or any of its Workers' Compensation Subsidiaries, or the
assertion in writing, after the Closing Date, by a Workers' Compensation
Regulator that it intends to take administrative action against the Borrower or
any of its Workers' Compensation Subsidiaries to revoke or modify any
Governmental Approval of, or to enforce the fiscal soundness, solvency or
financial provisions or requirements of such Workers' Compensation Regulations
against, the Borrower or any of its Workers' Compensation Subsidiaries, if such
action, modification or enforcement is reasonably likely to have a Material
Adverse Effect.

"Workers' Compensation Regulations" shall mean all Laws applicable to any
Workers' Compensation Subsidiary under federal or state law and any regulations,
orders and directives promulgated or issued pursuant to the foregoing in
connection with the operation of its Workers Compensation Business.

"Workers' Compensation Regulator" means any Person charged with the
administration, oversight or enforcement of a Workers' Compensation Regulation,
whether primarily, secondarily, or jointly.

"Workers' Compensation Subsidiary" shall mean any current or future Subsidiary
of the Borrower that is primarily involved in the Workers' Compensation
Business.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words "herein," "hereto," "hereof" and "hereunder" and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term "including" is by way of example and not limitation.

(iv) The term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Except as otherwise specifically prescribed herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements; provided, however, that calculations of
Attributable Indebtedness under any Synthetic Lease Obligations or the implied
interest component of any Synthetic Lease Obligations shall be made by the
Borrower in accordance with accepted financial practice and consistent with the
terms of such Synthetic Lease Obligations.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Notwithstanding the above, the parties hereto acknowledge and agree that,
for purposes of all calculations made under the financial covenants set forth in
Section 7.15 (including without limitation for purposes of the definitions of
"Applicable Rate" and "Pro Forma Basis" set forth in Section 1.01), (i) after
consummation of any Disposition (A) income statement items (whether positive or
negative) and capital expenditures attributable to the Property disposed of
shall be excluded and (B) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and
(ii) after consummation of any Acquisition (A) income statement items (whether
positive or negative) and capital expenditures attributable to the Person or
Property acquired shall, to the extent not otherwise included in such income
statement items for the Consolidated Parties in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01, be included to the
extent relating to any period applicable in such calculations and (B) to the
extent not retired in connection with such Acquisition, Indebtedness of the
Person or Property acquired shall be deemed to have been incurred as of the
first day of the applicable period.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts.

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum remaining face amount of
such Letter of Credit after giving effect to all increases thereof contemplated
by such Letter of Credit or the Letter of Credit Application therefor, whether
or not such maximum remaining face amount is in effect at such time.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS



2.01 Revolving Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a "Revolving Loan") to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender's Commitment; provided, however, that after giving effect to any
Borrowing of Revolving Loans, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender's Pro Rata Share of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender's
Commitment. Within the limits of each Lender's Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(a), prepay under Section 2.04(a), and reborrow under this
Section 2.01(a). Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower's
irrevocable notice to the Administrative Agent, which may be given by telephone
(provided that such telephonic notice complies with the information requirements
of the form of Loan Notice attached hereto). Each such notice must be received
by the Administrative Agent not later than 12:00 p.m. (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, unless (x) the Administrative Agent has received notice from
the Borrower that the Borrower will request a Borrowing of Eurodollar Rate Loans
on the Closing Date, which notice must have complied with the time requirements
noted above and (y) with such notice the Administrative Agent has received from
the Borrower a signed funding indemnity letter in form and substance
satisfactory to the Administrative Agent, all Borrowings made on the Closing
Date shall be made as Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(b) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent's Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Loan Notice with respect to a Borrowing
consisting of Revolving Loans is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings and second, to the Borrower as
provided above.

(c) Subject to Section 3.05, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans having Interest Periods greater than
one month without the consent of the Required Lenders. During the existence of
an Event of Default, no Loans may be converted to or continued as Eurodollar
Rate Loans without the consent of the Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America's prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight Interest Periods in effect with respect to the Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or renew Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower;
provided that the L/C Issuer shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the Total Outstandings would exceed the Aggregate Commitments,
(y) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender's Pro Rata Share of the Outstanding Amount of all L/C Obligations
would exceed such Lender's Commitment, or (z) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower's ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
The Existing Letter of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

(D) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer; or

(E) such Letter of Credit is in an initial amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit, or is to be denominated in a currency other than Dollars.

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer's usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender's Pro
Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
"Auto-Renewal Letter of Credit"); provided that any such Auto-Renewal Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the "Nonrenewal Notice Date") in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such renewal if
(A) the L/C Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Nonrenewal Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
renewal or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.02 is not then
satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 12:00 p.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
"Honor Date"), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the "Unreimbursed Amount"), and the amount of such
Lender's Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Revolving Loans that are Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent's Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
2:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Revolving Loan that
is a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

(v) Each Lender's obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender's L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender's L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower's
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer's willful misconduct or gross
negligence or the L/C Issuer's willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be). For purposes
hereof, "Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. Such cash collateral shall, to the extent remaining after expiration of
all Letters of Credit and payment of all drafts drawn thereunder, be returned to
the Borrower.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the
"International Standby Practices 1998" published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the "ICC")
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.



(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Letter of Credit equal to the Applicable Rate times the
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit). Such
letter of credit fees shall be computed on a quarterly basis in arrears. Such
letter of credit fees shall be due and payable on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(j) Fronting Fee and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to the L/C Issuer for its own account (i) a one time fronting
fee for each commercial Letter of Credit equal to 0.125% per annum times the
amount of such commercial letter of credit and (ii) a fronting fee for each
standby Letter of Credit equal of 0.125% per annum times the daily maximum
amount available to be drawn under such standby Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit). Such
fronting fee for each standby Letter of Credit shall be computed on a quarterly
basis in arrears, and shall be due and payable on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. In addition, the Borrower shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

2.04 Prepayments.

(a) Voluntary Prepayments of Loans. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time (x) voluntarily prepay
Base Rate Loans in whole or in part without premium or penalty, and (y)
voluntarily prepay Eurodollar Rate Loans in whole or in part, provided that any
such prepayment of a Eurodollar Rate Loan shall be subject to Section 3.05
hereof and shall be without premium or penalty only if made on the last day of
the applicable Interest Period; provided further that (i) such notice must be
received by the Administrative Agent not later than 12:00 p.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (iii) any prepayment of Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender's Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.

(b) Mandatory Prepayments. If for any reason the Total Outstandings at any time
exceed the Aggregate Commitments then in effect, the Borrower shall immediately
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(b) unless after the prepayment in full of the Revolving Loans the
Total Outstandings exceed the Aggregate Commitments then in effect. All amounts
required to be paid pursuant to this Section 2.04(b) shall be applied to
Revolving Loans and (after all Revolving Loans have been repaid) to Cash
Collateralize L/C Obligations. Any such prepayments shall be applied first to
Base Rate Loans and then to Eurodollar Rate Loans in direct order of Interest
Period maturities. All prepayments under this Section 2.04(b) shall be subject
to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

2.05 Termination or Reduction of Aggregate Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 p.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit exceeds the amount of the Aggregate Commitments, the
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share. All commitment fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.06 Repayment of Loans.

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Loans outstanding on such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
unless otherwise agreed to by the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee
equal to the Applicable Rate times the actual daily amount of the Aggregate
Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Loans and L/C Obligations), regardless of usage. The
facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Revolving Loans or L/C Obligations remain
outstanding), including at any time during which one or more of the conditions
in Article V is not met, and shall be due and payable quarterly in arrears on
the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date (and, if applicable, thereafter on demand). The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders (A) on the Closing Date, the fees set
forth in the letter agreement dated February 19, 2003 among the Borrower, the
Arranger, Bank of America, Credit Lyonnais New York Branch and U.S. Bank
National Association, and (B) in connection with any amendment, waiver or other
action under the Loan Documents, such fees as shall have been separately agreed
upon in writing in the amounts and at the times so specified. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

2.09 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America's "prime rate" shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be presumptive evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note
which shall evidence such Lender's Loans in addition to such accounts or
records. Each such promissory note shall be in the form of Exhibit B (a
"Revolving Note"). Each Lender may attach schedules to its Revolving Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.11 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent's Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender's Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the "Compensation
Period") at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender's Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent's demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.



2.12 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations
held by it, any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Loans made by them and/or such subparticipations in
the participations in L/C Obligations held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 11.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender's ratable share (according to the proportion of (i) the amount of
such paying Lender's required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 11.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

2.13 Increase in Commitments.

(a) Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Borrower may from time to time,
request an increase in the Aggregate Commitments; provided, however, that the
maximum amount of the Aggregate Commitments after giving effect to any such
increase shall not exceed $125,000,000. The aggregate amount of any individual
increase hereunder shall be in a minimum amount of $5,000,000 (and in integral
multiples of $1,000,000 in excess thereof). To achieve the full amount of a
requested increase, the Borrower may solicit increased commitments from existing
Lenders and also invite additional Eligible Assignees to become Lenders;
provided, however, that no existing Lender shall be obligated and/or required to
accept an increase in its Commitment pursuant to this Section 2.13 unless it
specifically consents to such increase in writing. Any Lender or Eligible
Assignee agreeing to increase its Commitment or provide a new Commitment
pursuant to this Section 2.13 shall, in connection therewith, deliver to the
Administrative Agent a new commitment agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

(b) If the Aggregate Commitments are increased in accordance with this Section,
the Administrative Agent and the Borrower shall determine the effective date
(the "Increase Effective Date") and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date and Schedule
2.01 hereto shall be deemed amended to reflect such increase and final
allocation. As a condition precedent to such increase, in addition to any
deliveries pursuant to subsection (a) above, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (1) a certificate of each Loan Party dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.13, the representations and warranties contained in subsections (a)
and (b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 7.01,
and (B) no Default exists; (2) a statement of reaffirmation from each Loan Party
pursuant to which each such Loan Party ratifies this Agreement and the other
Loan Documents and acknowledges and reaffirms that, after giving effect to such
increase, it is bound by all terms of this Agreement and the other Loan
Documents (including, but not limited to, the granting of Liens under the
Collateral Documents); (3) if the increase is being provided by an existing
Lender, and such Lender is then in possession of a Revolving Note, a revised
Revolving Note in favor of such Lender reflecting such Lender's Commitment after
giving effect to such increase; and (4) if the increase is being provided by a
new Lender, a Revolving Note in favor of such Lender if so requested by such
Lender. The Borrower shall prepay any Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Commitments under this Section.

(c) This Section shall supersede any provisions in Sections 2.12 or 11.01 to the
contrary.

 

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY



3.01 Taxes.

(a) Any and all payments by any Loan Party to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, other than Excluded Taxes
(all such taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities other than Excluded Taxes being
hereinafter referred to as "Taxes"). If any Loan Party shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Lender as a result of the enactment
of, or a change in, such Laws (or the application thereof) after the
Administrative Agent or such Lender becomes a party hereto, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
each of the Administrative Agent and such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Loan
Party shall make such deductions, (iii) such Loan Party shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, such Loan Party shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as "Other
Taxes").

(c) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes as a result of the enactment of, or a change
in, such Laws (or the application thereof) after the Administrative Agent or
such Lender becomes a party hereto and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, and (ii)  any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (c) shall be made within
30 days after the date the Lender or the Administrative Agent makes a demand
therefor.

3.02 Illegality.

If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurodollar Rate Loans,
or to determine or charge interest rates based upon the Eurodollar Rate, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

3.03 Inability to Determine Rates.

If the Required Lenders reasonably determine that for any reason adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
that the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, or such Lender's
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Loans or (as
the case may be) issuing or participating in Letters of Credit, or a reduction
in the amount received or receivable by such Lender in connection with any of
the foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) Excluded Taxes, and (iii) reserve
requirements contemplated by Section 3.04(c)), then from time to time upon
demand of such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender's obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender's
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.

(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as "Eurocurrency
liabilities"), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days' prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

3.05 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.16;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding loss of anticipated
profits. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) If the Administrative Agent or any Lender desires to claim compensation
under this Article III, such Person shall deliver to the Borrower a certificate
setting forth the additional amount or amounts to be paid to it hereunder and
the manner of determination thereof. Any such certification shall be presumptive
evidence in the absence of manifest error. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.

(b) Upon any Lender's making a claim for compensation under Section 3.01 or
3.04, the Borrower may replace such Lender in accordance with Section 11.16.

3.07 Survival.

All of the Borrower's obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

ARTICLE IV
GUARANTY



4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts, the obligations of each Guarantor under
this Agreement and the other Loan Documents shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under the Debtor Relief Laws or any comparable provisions
of any applicable state law.

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or Swap Contracts, or
any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall not be entitled to exercise any
right of subrogation, indemnity, reimbursement or contribution against the
Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been Fully Satisfied. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Consolidated Party and any Lender, or
any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents or such Swap Contracts shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract between any
Consolidated Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents or such Swap Contracts
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and, to the maximum
extent permitted by law, all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against any Person under any of the Loan Documents, any Swap Contract between
any Consolidated Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents or such Swap
Contracts, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, reasonable
fees and expenses of external counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

4.06 Rights of Contribution.

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor's Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been Fully Satisfied, and none of the Guarantors shall
exercise any right or remedy under this Section 4.06 against any other Guarantor
until such Obligations have been Fully Satisfied. For purposes of this
Section 4.06, (a) "Excess Payment" shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Guaranteed Obligations; (b) "Ratable
Share" shall mean, for any Guarantor in respect of any payment of Obligations,
the ratio (expressed as a percentage) as of the date of such payment of
Guaranteed Obligations of (i) the amount by which the aggregate present fair
salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Loan Parties
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties hereunder) of the Loan Parties; provided,
however, that, for purposes of calculating the Ratable Shares of the Guarantors
in respect of any payment of Obligations, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment; (c) "Contribution Share" shall
mean, for any Guarantor in respect of any Excess Payment made by any other
Guarantor, the ratio (expressed as a percentage) as of the date of such Excess
Payment of (i) the amount by which the aggregate present fair salable value of
all of its assets and properties exceeds the amount of all debts and liabilities
of such Guarantor (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Loan Parties other than the maker of
such Excess Payment exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties) of the Loan Parties other
than the maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment; and (d) "Guaranteed Obligations" shall mean
the Obligations guaranteed by the Guarantors pursuant to this Article IV. This
Section 4.06 shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Law against the
Borrower in respect of any payment of Guaranteed Obligations. Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall be relieved of its
obligations in accordance with Section 10.11.

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

4.08 CII Guarantee.

Notwithstanding anything in this Agreement to the contrary, the Administrative
Agent and the Lenders acknowledge and agree that the guarantee of CII in this
Article IV is and shall be subordinate to the CII Senior Debentures to the same
extent as the Guarantee of CII under the Existing Credit Agreement.

 

ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS



5.01 Conditions of Closing Date and Initial Credit Extension.

The occurrence of the Closing Date, the effectiveness of this Agreement and the
obligation of each Lender to make its initial Credit Extension hereunder are
subject to satisfaction of the following conditions precedent:

(a) Loan Documents, Organization Documents, Etc. The Administrative Agent's
receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

(i) executed counterparts of this Agreement and the other Loan Documents;

(ii) a Revolving Note executed by the Borrower in favor of each Lender
requesting a Revolving Note;

(iii) copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in
(A) the jurisdiction of its incorporation or organization and (B) each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) Opinions of Counsel. The Administrative Agent shall have received, in each
case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent: of (i) Morgan, Lewis & Bockius,
special counsel to the Borrower, covering enforceability of the Loan Documents,
non-contravention of material agreements, perfection of liens and other
customary matters to be agreed upon; and (ii) internal Nevada counsel to the
Borrower, covering certain corporate matters and other matters to be agreed
upon.

(c) Personal Property Collateral. The Administrative Agent shall have received:

(i) searches of Uniform Commercial Code filings in the jurisdiction of the chief
executive office of each Loan Party and each jurisdiction where any Collateral
is located or where a filing would need to be made in order to perfect the
Administrative Agent's security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;

(ii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent's sole discretion, to perfect the
Administrative Agent's security interest in the Collateral;

(iii) [Intentionally Omitted]

(iv) all certificates evidencing any certificated Capital Stock pledged to the
Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Capital Stock of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the law of the jurisdiction of incorporation of such Person);

(v) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent's sole
discretion, to perfect the Administrative Agent's security interest in the
Collateral, including, but not limited to, such trademark notices and filings as
necessary or appropriate, in the Administrative Agent's discretion, to perfect
the security interests therein;

(vi) all instruments and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent's security interest in the
Collateral; and

(vii) duly executed consents as are necessary, in the Administrative Agent's
sole discretion, to perfect the Administrative Agent's security interest in the
Collateral.



(d) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in Section
7.07, including, but not limited to, naming the Administrative Agent as
additional insured (in the case of liability insurance) or loss payee (in the
case of hazard insurance) on behalf of the Lenders to the extent required by
Section 7.07.

(e) Officer's Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Closing Date, in form and substance satisfactory to the Administrative
Agent, stating that the conditions specified in Sections 5.02(a) and (b) have
been satisfied.

(f) Regulatory Compliance.

The Administrative Agent shall have received a certificate executed by a
Responsible Officer on behalf of each of the HMO Subsidiaries and Workers
Compensation Subsidiaries to the effect that such Subsidiary is in material
compliance with the requirements of all applicable HMO Regulations or Workers
Compensation Regulations and with all other Laws, except for such non compliance
as could not reasonably be expected to have a Material Adverse Effect.

(g) Fees. Any fees required to be paid on or before the Closing Date shall have
been paid.

(h) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all Attorney Costs of the Administrative Agent to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

(i) Existing Credit Agreement. The Administrative Agent shall have received
evidence that the Existing Credit Agreement has been or concurrently with the
Closing Date is being terminated and all Liens securing obligations under the
Existing Credit Agreement have been or concurrently with the Closing Date are
being released.

(j) Accuracy of Representations and Warranties. The representations and
warranties of the Borrower and each other Loan Party contained in Article VI or
any other Loan Document shall be true and correct on and as of the Closing Date.

(k) No Default. No Default shall exist and be continuing as of the Closing Date.

(l) Proceeds of Convertible Notes. The Administrative Agent shall (A) be
satisfied that the Borrower shall have beneficially received at least
$85,000,000 in gross proceeds (excluding any underwriting discount) from the
issuance by the Borrower of the Convertible Bonds in accordance with the terms
and conditions acceptable to the Administrative Agent and (B) have received a
copy, certified by a Responsible Officer of the Borrower as true and complete,
of the Convertible Bond Indenture as originally executed and delivered, together
with all exhibits and schedules thereto.

(m) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender, including, but
not limited to, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership and contingent
liabilities of the Consolidated Parties.

5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document shall be true and correct on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 5.02, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

(b) No Default shall exist, or would result from such proposed Credit Extension.

(c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension submitted by the Borrower (other than a Loan
Notice requesting only a conversion of Loans to the other Type or a continuation
of Eurodollar Rate Loans) shall be deemed to be a representation and warranty
that the conditions specified in Sections 5.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension. Each Loan Notice
requesting a conversion of Loans to Eurodollar Rate Loans with an Interest
Period of longer than one month or a continuation of Eurodollar Rate Loans of an
Interest Period of longer than one month, shall be deemed to be a representation
and warranty that the condition specified in Section 5.02(b) has been satisfied
on and as of the date the continuation or conversion, as applicable.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01 Existence, Qualification and Power; Compliance with Laws.

Each Consolidated Party (a) is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents, if any, to which it is a party and (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person's Organization Documents; (b) conflict with or
result in (or require) any material breach or contravention of, or the creation
of any Lien under, (i) any material Contractual Obligation to which such Person
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law (including, without limitation, Regulation U or
Regulation X issued by the FRB), except for such violations as could not
reasonably be expected to have a Material Adverse Effect.

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) consents, authorizations, notices and filings described
in Schedule 6.03, all of which have been obtained or made or have the status
described in such Schedule 6.03 and (b) filings to perfect the Liens created by
the Collateral Documents.

6.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms except as enforceability may be limited by applicable Debtor
Relief Laws and by general equitable principles (whether enforcement is sought
by proceedings in equity or at law).

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Consolidated Parties as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) properly reflect, in accordance with GAAP,
all material indebtedness and other liabilities, direct or contingent, of the
Consolidated Parties as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

(b) The unaudited consolidated financial statements of the Consolidated Parties
dated September 30, 2002, and the related consolidated statements of income or
operations and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of the Consolidated
Parties as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments. Such financial statements
accurately reflect all material indebtedness and other liabilities, direct or
contingent, of the Consolidated Parties as of the date of such financial
statements, including liabilities for taxes, material commitments and
Indebtedness.

(c) During the period from September 30, 2002 to and including the Closing Date,
there has been no sale, transfer or other disposition by any Consolidated Party
of any material part of the business or Property of the Consolidated Parties,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any Capital Stock of any other Person) material
in relation to the consolidated financial condition of the Consolidated Parties,
taken as a whole, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Lenders on or prior to the Closing Date, other than
the Dispositions of real estate with an aggregate value of approximately
$7,600,000 that were owned by Texas Health Choice and located in the State of
Texas and that formerly secured the obligations of Texas Health Choice under the
Kaiser Note.

(d) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly in all material respects
(including, if applicable, on the basis disclosed in the footnotes to such
financial statements) the consolidated financial condition, results of
operations and cash flows of the Consolidated Parties as of such date and for
such periods.

(e) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

6.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
Actual Knowledge of the Loan Parties, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Consolidated
Party or against any of its properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

6.07 No Default.

No Consolidated Party is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

6.08 Ownership of Property; Liens.

Each Consolidated Party has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Consolidated Parties is subject to no Liens,
other than Permitted Liens.

6.09 Environmental Compliance.

Except in each case as where the existence and/or occurrence of any of the
following could not reasonably be expected to have a Material Adverse Effect,

(a) Each of the Real Properties and all operations at the Real Properties are in
compliance with all applicable Environmental Laws, there is no violation of any
applicable Environmental Law with respect to the Real Properties or the
Businesses, and there are no conditions relating to the Real Properties or the
Businesses that could give rise to liability under any applicable Environmental
Laws.

(b) None of the Real Properties contains, or has previously contained, any
Hazardous Materials at, on or under the Real Properties in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, applicable Environmental Laws.

(c) No Consolidated Party has received any written notice of, or inquiry from
any Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with applicable Environmental Laws with regard to any of the Real
Properties or the Businesses, nor does any Responsible Officer of any Loan Party
have Actual Knowledge that any such notice is being threatened.

(d) Hazardous Materials have not been transported or disposed of from the Real
Properties, or generated, treated, stored or disposed of at, on or under any of
the Real Properties or any other location, in each case by or on behalf of any
Consolidated Party in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the Actual Knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which any Consolidated Party is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Consolidated Parties, the Real Properties or the Businesses.

(f) There has been no release, or threat of release, of Hazardous Materials at
or from the Real Properties, or arising from or related to the operations
(including, without limitation, disposal) of any Consolidated Party in
connection with the Real Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could reasonably
be expected to give rise to liability under applicable Environmental Laws.

6.10 Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are consistent with
the insurance maintained by comparable companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

6.11 Taxes.

The Consolidated Parties have filed all Federal, material state and other
material tax returns and reports required to be filed, and have paid all
Federal, material state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

6.12 ERISA Compliance.

(a) Each Plan is in compliance in all respects with the applicable provisions of
ERISA, the Code and other Federal or state Laws, except for any failure to so
comply that could not reasonably be expected to have a Material Adverse Effect.
Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Loan Parties, nothing has occurred which would
prevent, or cause the loss of, such qualification. Each Loan Party and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b) Except to the extent that the occurrence of any of the following could not
reasonably be expected to have a Material Adverse Effect, there are no pending
or, to the best knowledge of the Loan Parties, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
could be reasonably be expected to have a Material Adverse Effect. There has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or 4212(c)
of ERISA.

6.13 Subsidiaries.

Set forth on Schedule 6.13(a) is a complete and accurate list as of the Closing
Date with respect to each of the Consolidated Parties (i) jurisdiction of
incorporation, (ii) number of shares of each class of Capital Stock outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by the Consolidated Parties and (iv) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto as of the Closing
Date. Set forth on Schedule 6.13(b) is a complete and accurate list as of the
Closing Date of all Excluded Subsidiaries. As of the Closing Date, the Borrower
has no equity investments in any other Person constituting 20% of more of the
outstanding equity interests in such Person other than those equity investments
set forth on Schedule 6.13(c) hereto.

6.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
(i) is a "holding company," or a "subsidiary company" of a "holding company," or
an "affiliate" of a "holding company" or of a "subsidiary company" of a "holding
company," within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an "investment company" under the
Investment Company Act of 1940. The Borrower is not subject to regulation under
any other Law which limits its ability to incur Indebtedness.

6.15 Disclosure.

Each Loan Party has made available to the Administrative Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject as of the date hereof, and all other matters
known to it as of the date hereof, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the time when
made or delivered; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

6.16 Compliance with Laws.

Each Consolidated Party is in compliance in all material respects with the
requirements of all Laws (including HMO Regulations and Worker's Compensation
Regulations) and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Without limiting the generality of the foregoing, with respect to each
Consolidated Party:

(i) there is (A) no Consolidated Party or individual employed by any
Consolidated Party that would reasonably be expected to have criminal
culpability or to be excluded from participation in any Medical Reimbursement
Program for corporate or individual actions or failures to act where such
culpability or exclusion has resulted or could reasonably be expected to result
in an Exclusion Event; and (B) no officer continuing to be employed by a
Consolidated Party who may reasonably be expected to have individual culpability
for matters under investigation by the OIG or other Governmental Authority
unless such officer has been, within a reasonable period of time after discovery
of such actual or potential culpability, either suspended or removed from
positions of responsibility related to those activities under challenge by the
OIG or other Governmental Authority;

(ii) current billing policies, arrangements, protocols and instructions comply
with requirements of Medical Reimbursement Programs and are administered by
properly trained personnel, except where any such failure to comply would not
reasonably be expected to result in an Exclusion Event;

(iii) current medical director compensation arrangements comply with state and
federal anti-kick back, fraud and abuse, and Stark I and II requirements, except
where any such failure to comply would not reasonably be expected to result in
an Exclusion Event.

Notwithstanding the foregoing, the parties hereto acknowledge and agree that
Texas Health Choice may not be in material compliance with applicable HMO
Regulations. The Loan Parties represent and warrant that any such non-compliance
by Texas Health Choice has not had, and could not reasonably be expected to
have, a Material Adverse Effect.

6.17 Intellectual Property.

Each Consolidated Party owns, or has the legal right to use, all material
trademarks, service marks, trade names, trade dress, patents, copyrights,
technology, know-how and processes (the "Intellectual Property") necessary for
each of them to conduct its business as currently conducted. Except as provided
on Schedule 6.17, no claim has been asserted and is pending by any Person
challenging or questioning the use of the Intellectual Property or the validity
or effectiveness of the Intellectual Property, nor does any Loan Party know of
any such claim, and, to the knowledge of the Responsible Officers of the Loan
Parties, the use of the Intellectual Property by any Consolidated Party or the
granting of a right or a license in respect of the Intellectual Property from
any Consolidated Party does not infringe on the rights of any Person, except for
such claims and infringements that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

6.18 Solvency.

The Loan Parties are Solvent on a consolidated basis.

6.19 Investments.

All Investments of each Consolidated Party are Permitted Investments.

6.20 Business Locations.

Set forth on Schedule 6.20(a) is a list of all Real Properties located in the
United States of America that are owned or leased by the Loan Parties as of the
Closing Date. Set forth on Schedule 6.20(b) is a list of all locations where any
tangible personal property of a Loan Party is located as of the Closing Date.
Set forth on Schedule 6.20(c) is the chief executive office, jurisdiction of
incorporation or formation and principal place of business of each Loan Party as
of the Closing Date.

6.21 Brokers' Fees.

No Consolidated Party has any obligation to any Person in respect of any
finder's, broker's, investment banking or other similar fee in connection with
any of the transactions contemplated under the Loan Documents.

6.22 Labor Matters.

There are no collective bargaining agreements covering the employees of a
Consolidated Party as of the Closing Date and none of the Consolidated Parties
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years, except for such of the foregoing as did
not have a Material Adverse Effect.

6.23 Nature of Business.

As of the Closing Date, none of the Consolidated Parties are engaged in any line
or lines of business other than the Health Care Business.

6.24 Representations and Warranties from Other Loan Documents.

Each of the representations and warranties made by any of the Loan Parties in
any of the other Loan Documents is true and correct in all material respects.

6.25 Fraud and Abuse.

To the Actual Knowledge of the Responsible Officers of the Loan Parties, no
Consolidated Party or any of their respective officers, directors or Contract
Providers have engaged in any activities that are prohibited under Medicare
Regulations or Medicaid Regulations or that are prohibited by binding rules of
professional conduct.

6.26 Licensing, Etc.

(a) Each HMO Subsidiary maintains in full force and effect (i) all licenses and
certifications required pursuant to any HMO Regulation; (ii) all certifications
and authorizations necessary to ensure that each of the HMO Subsidiaries is
eligible for all reimbursements available under the HMO Regulations to the
extent applicable to HMOs of their type; and (iii) all licenses, permits,
authorizations and qualifications required under the HMO Regulations in
connection with the ownership or operation of HMOs; except where the failure to
maintain the items described in any of the preceding three clauses would not
have a Material Adverse Effect. Each Workers' Compensation Subsidiary maintains
in full force and effect (i) all licenses and certifications required pursuant
to any Workers' Compensation Regulation; and (ii) all licenses, permits,
authorizations and qualifications required under the Workers' Compensation
Regulations in connection with the ownership or operation of a Workers'
Compensation Business; except where the failure to maintain the items described
in any of the preceding three clauses would not have a Material Adverse Effect.

(b) Except to the extent it would not reasonably be expected to have a Material
Adverse Effect (1) each member of the Consolidated Group and, to the Actual
Knowledge of the Credit Parties, each Contract Provider, has, to the extent
applicable: (i) obtained (or been duly assigned) all required certificates of
need or determinations of need as required by the relevant state Governmental
Authority for the acquisition, construction, expansion of, investment in or
operation of its businesses as currently operated; (ii) obtained and maintains
in good standing all required licenses; (iii) to the extent prudent and
customary in the industry in which it is engaged, obtained and maintains
accreditation from all generally recognized accrediting agencies; and (iv)
entered into and maintains in good standing its status as a Medicare supplier
and as a Medicaid supplier, (2) to the Actual Knowledge of the Credit Parties,
each Contract Provider is duly licensed by each state, state agency, commission
or other Governmental Authority having jurisdiction over the provisions of such
services by such Person in the locations where the members of the Consolidated
Group conduct business, to the extent such licensing is required to enable such
Person to provide the professional services provided by such Person and
otherwise as is necessary to enable the Consolidated Group to operate as
currently operated and as contemplated to be operated, and (3) to the Actual
Knowledge of the Credit Parties, all such required licenses are in full force
and effect on the date hereof and have not been revoked or suspended or
otherwise limited.

6.27 As to Pledged Securities.

All Pledged Securities (i) are duly authorized and validly issued, fully paid,
and non-assessable, free and clear of all Liens (other than those arising under
or contemplated in connection with the Loan Documents) and (ii) constitute all
of the issued and outstanding shares of capital stock of the Subsidiaries whose
shares have been pledged by the Loan Parties under the Security Agreement. Other
than the Pledged Securities, no Subsidiary whose shares have been pledged under
the Security Agreement has outstanding any capital stock or other securities
convertible into or exchangeable for any of its capital stock, any rights to
subscribe for or to purchase, or any warrants or options for the purchase of, or
any agreements (contingent or otherwise) providing for the issuance of, or any
calls, commitments or claims of any character relating to, any of its capital
stock or any securities convertible into or exchangeable for any of its capital
stock.

6.28 Collateral Documents

.



The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent for the benefit of the Lenders and any other secured
parties identified therein, a legal, valid and enforceable first priority
(subject to Permitted Liens) security interest in all right, title and interest
of the Borrower and its Subsidiaries in the Collateral described therein and all
proceeds thereof. Except for filings completed prior to the Closing Date and as
contemplated by this Agreement and the Collateral Documents, no filing or other
action will be necessary to perfect or protect such security interest.

 

ARTICLE VII
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall, and shall (except in the case
of the covenants set forth in Sections 7.01, 7.02, 7.03 and 7.11) cause each
Subsidiary to:

7.01 Financial Statements.

Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent:

(a) as soon as available, but not later than (i) 90 days after the end of each
fiscal year (commencing with the fiscal year ended December 31, 2002), a copy of
the audited consolidated balance sheets of the Consolidated Parties as at the
end of such year and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, and
accompanied by the opinion of Deloitte & Touche or another nationally-recognized
independent public accounting firm ("Independent Auditor") which report shall
state that such consolidated financial statements present fairly the financial
position for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (and such opinion shall not be qualified or limited
because of a restricted or limited examination by the Independent Auditor of any
material portion of the Borrower's or any Subsidiary's records) and (ii) 180
days after the end of each fiscal year (commencing with the fiscal year ended
December 31, 2002), with respect to each HMO Subsidiary, annual financial
statements prepared in accordance with SAP; and

(b) as soon as available, but not later than 45 days after the end of each of
the first three fiscal quarters of each fiscal year (commencing with the fiscal
quarter ended March 31, 2003) (i) a copy of the unaudited consolidated balance
sheets of the Consolidated Parties as of the end of such quarter and the related
consolidated statements of income and cash flows for the period commencing on
the first day and ending on the last day of such quarter, and certified by a
Responsible Officer as fairly presenting, in accordance with GAAP (subject to
ordinary, good faith year-end audit adjustments), the financial position and the
results of operations of the Consolidated Parties, and (ii) with respect to each
HMO Subsidiary, quarterly financial statements prepared in accordance with SAP;

(c) as soon as available, but not later than 90 days after the end of each
fiscal year (commencing with the fiscal year ended December 31, 2002), (i) a
copy of an unaudited consolidating balance sheets of the Consolidated Parties as
at the end of such year and the related consolidating statements of income and
cash flows for such year, certified by a Responsible Officer as having been
developed and used in connection with the preparation of the financial
statements referred to in subsection 7.01(a) and (ii) a copy of a statement of
financial position for any of the Borrower's Subsidiaries for which the Borrower
provides a guaranty of reserve liabilities, as of the end of such quarter,
certified by a Responsible Officer; and

(d) as soon as available, but not later than 45 days after the end of each of
the first three fiscal quarters of each fiscal year (commencing with the fiscal
quarter ended March 31, 2003), (i) a copy of the unaudited consolidating balance
sheets of the Consolidated Parties, and the related consolidating statements of
income and cash flows for such quarter, all certified by a Responsible Officer
as having been developed and used in connection with the preparation of the
financial statements referred to in subsection 7.01(b) and (ii) a copy of a
statement of financial position for any of the Borrower's Subsidiaries for which
the Borrower provides a guaranty of reserve liabilities, as of the end of such
quarter, certified by a Responsible Officer.

7.02 Certificates; Other Information.

Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(c) not later than 90 days after the end of each fiscal year (commencing with
the fiscal year ending December 31, 2003), projections by the Borrower for its
next three fiscal years, including (i) consolidated balance sheets, statements
of income and cash flow for the Borrower and its Subsidiaries, and
(ii) consolidating statements of income for each division of the Borrower by
division;

(d) [Intentionally Omitted].

(e) promptly following the receipt of the same, a copy of each notice relating
to the loss or threatened loss by the Borrower, any Workers' Compensation
Subsidiary or any HMO Subsidiary of any material operating permit, license or
certification by any Workers' Compensation Regulator or any HMO Regulator;

(f) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(g) promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by any Consolidated
Party in its capacity as such a holder and not otherwise required to be
delivered to the Administrative Agent pursuant hereto and (ii) upon the
reasonable request of the Administrative Agent, all reports and written
information to and from the United States Environmental Protection Agency, or
any state or local agency responsible for environmental matters, the United
States Occupational Health and Safety Administration, or any state or local
agency responsible for health and safety matters, or any successor agencies or
authorities concerning environmental, health or safety matters;

(h) promptly following the receipt of the same, all material correspondence
received by the Borrower or any Subsidiary (other than correspondence in draft
form) from (i) an HMO Regulator which asserts that the Borrower or any HMO
Subsidiary is not in substantial compliance with any HMO Regulation or which
threatens the taking of any action against the Borrower or any Subsidiary under
any HMO Regulation which would reasonably be expected to have a Material Adverse
Effect or (ii) a Workers' Compensation Regulator which asserts that the Borrower
or any Workers' Compensation Subsidiary is not in substantial compliance with
any Workers' Compensation Regulation or which threatens the taking of any action
against the Borrower or any Subsidiary under any Workers' Compensation
Regulation which would reasonably be expected to have a Material Adverse Effect;

(i) as soon as available, and in any event within 120 days after the end of each
fiscal year of the Borrower, a schedule setting forth in reasonable detail the
reinsurance arrangements maintained by each of the HMO Subsidiaries of the
Borrower as of the end of such fiscal year (with any changes subsequent to the
end of such fiscal year described therein); and

(j) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent, at the request of any
Lender, may from time to time reasonably request in writing.

Documents required to be delivered pursuant to Section 7.01 or Section 7.02 may
be delivered electronically at the election of the Borrower and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower's website on
the Internet at the website address listed on Schedule 11.02; (ii) on which such
documents are posted on the Borrower's behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); or (iii) on which they are delivered by
the Borrower to the Administrative Agent via electronic mail; provided that the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower, if it initially provides for electronic delivery of the Compliance
Certificates required pursuant to Section 7.02(b), must, contemporaneously
therewith, provide the Administrative Agent a signed copy of such Compliance
Certificates via facsimile and shall, within ten Business Days thereafter,
provide paper copies of such Compliance Certificates to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it from the
Administrative Agent or maintaining its copies of such documents.

7.03 Notices and Information.

(a) Promptly notify the Administrative Agent of the occurrence of any Default.

(b) Promptly notify the Administrative Agent of any matter, including (i) breach
or non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws, in every
case that has resulted or could (if determined adversely in the case of
litigation or similar proceedings that are being actively pursued beyond the
initial complaint stage) reasonably be expected to result in a Material Adverse
Effect.

(c) Promptly notify the Administrative Agent of the occurrence of any material
ERISA Event.

(d) Promptly notify the Administrative Agent of any material change in
accounting policies or financial reporting practices by the Borrower or any
Subsidiary.

(e) Upon the reasonable written request of the Administrative Agent, the Loan
Parties will furnish or cause to be furnished to the Administrative Agent, at
the Loan Parties' expense, a report of an environmental assessment of reasonable
scope, form and depth, (including, where appropriate, invasive soil or
groundwater sampling) by a consultant reasonably acceptable to the
Administrative Agent as to the nature and extent of the presence of any
Hazardous Materials on any new Real Properties acquired after the Closing Date
and as to the compliance by any Consolidated Party with Environmental Laws at
such Real Properties. If the Loan Parties fail to deliver such an environmental
report within seventy-five (75) days after receipt of such written request then
the Administrative Agent may arrange for same, and the Consolidated Parties
hereby grant to the Administrative Agent and its representatives access to the
Real Properties to reasonably undertake such an assessment (including, where
appropriate, invasive soil or groundwater sampling). The reasonable cost of any
assessment arranged for by the Administrative Agent pursuant to this provision
will be payable by the Loan Parties on demand and added to the obligations
secured by the Collateral Documents.

 

Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all Defaults.

7.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property, except where the failure to pay and discharge any such
claim could not reasonably be expected to have a Material Adverse Effect; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except where the failure to pay any such Indebtedness could
not reasonably be expected to have a Material Adverse Effect.

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.04 or 8.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, including all
licenses and certifications required pursuant to any HMO Regulation, all
certifications and authorizations necessary to ensure that each of the HMO
Subsidiaries is eligible for all reimbursements available under the HMO
Regulation to the extent applicable to HMOs of their type, and all licenses,
permits, authorization and qualifications required under the HMO Regulations in
connection with the ownership or operation of HMOs; and (c) preserve or renew
all of its registered copyrights, patents, trademarks, trade names and service
marks, except, in the case of clauses (b) and (c), where any failure to take any
of such actions could not reasonably be expected to have a Material Adverse
Effect.

7.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof; and (c) use the standard of care typical in
the industry in the operation and maintenance of its facilities, in each case
except where any failure to do any of the foregoing could not reasonably be
expected to have a Material Adverse Effect.

7.07 Maintenance of Insurance.

Maintain in full force and effect insurance (including worker's compensation
insurance, liability insurance, and casualty insurance ) in such amounts,
covering such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice for similarly
situated companies. The Administrative Agent shall be named as loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect to
any such insurance providing coverage in respect of any Collateral, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty (30)
days prior written notice before any such policy or policies shall be canceled.
The Borrower shall notify the Administrative Agent in writing, promptly after
its awareness thereof, if (i) any such policy or policies shall be materially
altered in a manner adverse to the Administrative Agent and/or the Lenders or
(ii) the amount of coverage thereunder shall be reduced.

7.08 Compliance with Laws.

Comply with the requirements of all applicable Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property
(including all HMO Regulations, all Workers' Compensation Regulations and the
Federal Fair Labor Standards Act), except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

The parties hereto acknowledge and agree that (i) Texas Health Choice may not be
in material compliance with applicable HMO Regulations, and (ii) Texas Health
Choice shall not be required to so comply pursuant to this Section 7.08 except
to the extent the failure to comply therewith could reasonably be expected to
have a Material Adverse Effect.

 

7.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.

7.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
(at the expense of the Borrower) or the Syndication Agent (at such Person's
expense) to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours, upon reasonable advance notice to the Borrower; provided,
however, such right may not be exercised more than two times in any consecutive
twelve-month period unless and Event of Default shall have occurred and be
continuing; and provided further that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
The Loan Parties agree that the Administrative Agent, and its representatives,
may conduct an annual audit of the Collateral, at the expense of the Loan
Parties.

7.11 Use of Proceeds.

Use the proceeds of the Credit Extensions for general corporate purposes not in
contravention of any applicable Law or of any Loan Document.

7.12 Additional Guarantors.

Notify the Administrative Agent at the time that any Person becomes a
Non-Excluded Subsidiary after the Closing Date, and promptly thereafter (and in
any event within 30 days), cause such Person to (i) become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement, and
(ii) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 5.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

7.13 Pledged Assets; Governmental Approvals.

(a) Each Loan Party will (i) cause all of its owned real and personal Property
(other than (A) Excluded Property and (B) the issued and outstanding Capital
Stock of (1) any Non-Pledged Subsidiary (as defined below) and (2) CII and its
Subsidiaries) to be subject at all times (subject to Section 7.16 hereof) to
first priority, perfected Liens in favor of the Administrative Agent to secure
the Obligations pursuant to the terms and conditions of the Collateral Documents
or, with respect to any such Property acquired subsequent to the Closing Date,
such other additional security documents as the Administrative Agent shall
reasonably request, subject in any case to Permitted Liens and (ii) deliver such
other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, appropriate UCC-1
financing statements, real estate title insurance policies, surveys,
environmental reports, landlord's waivers, certified resolutions and other
organizational and authorizing documents of such Person, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Administrative Agent's Liens thereunder) and
other items of the types required to be delivered pursuant to Section 5.01(c)
and (d), all in form, content and scope reasonably satisfactory to the
Administrative Agent. Without limiting the generality of the above, the Loan
Parties will cause (A) 100% of the issued and outstanding Capital Stock of each
Domestic Subsidiary (other than (1) any Non-Pledged Subsidiary and (2) CII and
its Subsidiaries) and (B) 65% (or such greater percentage that, due to a change
in an applicable Law after the date hereof, (1) could not reasonably be expected
to cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary's United States parent and (2) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary directly owned by Borrower or any Domestic Subsidiary to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Collateral
Documents or such other security documents as the Administrative Agent shall
reasonably request.

(b) Solely with respect to any Subsidiary formed or acquired by a Loan Party
after the date hereof that qualifies as a "Non-Pledged Subsidiary" hereunder,
the Borrower will file, or will cause each such Non-Pledged Subsidiary to file,
within 30 days after the date of such formation or acquisition, a request with
the applicable Governmental Authority for approval of, or provide notice of (as
applicable), the pledge of its Capital Stock to the Administrative Agent, for
the benefit of the Lenders. Upon the submission of any such filing to the
applicable Governmental Authority, the Borrower and each such Non-Pledged
Subsidiary shall use commercially reasonable efforts to obtain such approval and
shall provide the Administrative Agent, for the benefit of the Lenders, with
monthly reports documenting the status of each request for approval. Within 30
days of obtaining such approval with respect to any Non-Pledged Subsidiary, the
Borrower will cause 100% of the Capital Stock of such Non-Pledged Subsidiary to
become subject to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms of the Collateral Documents by
delivering to the Administrative Agent a supplement to the Security Agreement
with respect to such Non-Pledged Subsidiary and such other security documents as
the Administrative Agent shall reasonably request. Notwithstanding the
foregoing, the Borrower shall not be required to take such action with respect
to any Non-Pledged Subsidiary, and shall be relieved from its obligations under
this Section 7.13(b), if in its good faith reasonable judgment such action would
be likely to result in the incurrence of regulatory restrictions that would be
reasonably likely to have a Material Adverse Effect on such Non-Pledged
Subsidiary.

(c) For the purposes of this Section 7.13, "Non-Pledged Subsidiaries" means
Excluded Subsidiaries other than (i) those Subsidiaries identified on Schedule
7.13(c) and (ii) any other Subsidiary with respect to which no consent or filing
with a Governmental Authority is necessary in connection with the pledge of such
Subsidiary's Capital Stock to the Administrative Agent, or with respect to which
such consent has already been obtained.

7.14 Accreditation.

The Borrower will use reasonable commercial efforts to maintain the current
accreditation by the National Committee for Quality Assurance ("NCQA") for
Health Plan of Nevada, Inc. at the "Full Accreditation" level.

7.15 Financial Covenants.

(a) Consolidated Leverage Ratio. At all times during the relevant period below
cause the Consolidated Leverage Ratio to be less than or equal to:



Period

Ratio

Closing Date through and including September 30, 2003

2.50

October 1, 2003 through and including September 30, 2005

2.25

October 1, 2005 and thereafter

2.00



(b) Consolidated Net Worth. At all times cause Consolidated Net Worth to be not
less than the sum of (i) $133,000,000 (representing 85% of Consolidated Net
Worth as of December 31, 2002), plus (ii) an amount equal to 50% of Consolidated
Net Income (to the extent positive) for each full fiscal quarter ending after
December 31, 2002 (i.e., with no deduction for a net loss in any such fiscal
quarter), plus (iii) an amount equal to 100% of the aggregate increases in
Consolidated Net Worth after the Closing Date by reason of the issuance and sale
of Capital Stock or other equity interests of the Borrower or any Subsidiary
(other than issuances to the Borrower or a Wholly Owned Subsidiary and exercises
of employee stock options), including upon any conversion of debt securities of
the Borrower into such Capital Stock or other equity interest, minus (iv) any
loss realized upon the sale or other Disposition of CII or any assets owned
directly or indirectly by CII, minus (v) the amount, not to exceed $40,000,000,
paid by the Borrower in its 2003 fiscal year to repurchase the Borrower's common
stock in accordance with Section 8.06.



(c) Fixed Charge Coverage Ratio. Cause the Fixed Charge Coverage Ratio as of the
end of any fiscal quarter of the Borrower, commencing with the first fiscal
quarter ending after the Closing Date, to be equal to or greater than 1.45 to
1.00.

(d) Risk-Based Capital Ratio. As of the end of each fiscal quarter of the
Borrower:

(i) With respect to any HMO Subsidiary (other than Texas Health Choice)
operating in a state in which regulatory action may be taken against HMOs that
do not maintain a minimum risk-based capital threshold at a level equal to or
greater than Company Action Level, cause such HMO Subsidiary's ratio of Total
Adjusted Capital to Risk-Based Capital to be greater than or equal to 1.10 to
1.0; and

(ii) With respect to any other HMO Subsidiary (other than Texas Health Choice),
cause such HMO Subsidiary's ratio of Total Adjusted Capital to the applicable
state's minimum capital threshold to be greater than or equal to 1.25 to 1.0;
provided that if, with respect to any HMO Subsidiary, the applicable state's
minimum capital threshold is equal to or greater than the minimum Total Adjusted
Capital that would apply if such HMO Subsidiary operated in a state in which
regulatory action may be taken against HMOs that do not maintain a minimum
risk-based capital threshold at a level equal to or greater than Company Action
Level, then the applicable minimum ratio pursuant to this clause (ii) shall be
reduced from 1.25 to 1.0 to 1.10 to 1.0.

7.16 Further Assurances.

(a) With respect to any owned or leased real property acquired by a Loan Party
after the Closing Date (other than Excluded Property), within 60 days of the
date of such acquisition (or such later date as the Administrative Agent shall
reasonably determine), the Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent:

(i) fully executed and notarized mortgages, deeds of trust or deeds to secure
debt (each, as the same may be amended, modified, restated or supplemented from
time to time, a "Mortgage Instrument" and collectively the "Mortgage
Instruments") encumbering the fee interest and/or leasehold interest of any Loan
Party in such property (each a "Mortgaged Property" and collectively the
"Mortgaged Properties");

(ii) in the case of each real property leasehold interest of any Loan Party
constituting Mortgaged Property, evidence that the applicable lease, a
memorandum of lease with respect thereto, or other evidence of such lease in
form and substance reasonably satisfactory to the Administrative Agent, has been
or will be recorded in all places to the extent necessary or desirable, in the
reasonable judgment of the Administrative Agent, so as to enable the Mortgage
Instrument encumbering such leasehold interest to effectively create a valid and
enforceable first priority lien (subject to Permitted Liens) on such leasehold
interest in favor of the Administrative Agent (or such other Person as may be
required or desired under local law) for the benefit of Lenders;



(b) In the case of any tangible personal property Collateral with a value equal
to or greater than $100,000 located at a premises leased by a Loan Party, within
90 days of the Closing Date the Administrative Agent shall have received, in
form and substance reasonably satisfactory to the Administrative Agent, such
estoppel letters, consents and waivers from the landlords on such real property
as may be obtained by the Loan Parties using commercially reasonable efforts;
provided that the failure to provide such letters, consents and waivers shall
not constitute a Default hereunder.



 

ARTICLE VIII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;

(e) pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing the appeal of or other surety bonds related to the appeal of
judgments for the payment of money not constituting an Event of Default under
Section 9.01(h);

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the Property being
acquired on the date of acquisition and (iii) such Liens attach to such Property
concurrently with or within 90 days after the acquisition thereof;

(j) leases or subleases granted to others not interfering in any material
respect with the business of any Consolidated Party;

(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

(n) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(o) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(p) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
and

(q) any interest of title of a buyer in connection with, and Liens arising from
UCC financing statements relating to, a sale of receivables permitted by this
Agreement.

(r) Liens on any property of Texas Health Choice securing the Kaiser Note;

(s) Liens granted by Sierra Military or its Subsidiaries securing the Sierra
Military Receivables Financing; and

(t) Other Liens securing Indebtedness or other obligations not otherwise
prohibited by this Agreement not in excess of $5,000,000.

8.02 Investments.

Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of cash
equivalents, marketable securities or real estate loans in the ordinary course
of business;

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;

(c) So long as no Default or Event of Default shall have occurred and be
continuing at the time of any such Investment, Investments consisting of
advances or loans to directors, officers, employees, agents, customers or
suppliers in an aggregate principal amount (excluding Investments of such type
set forth in Schedule 8.02) not to exceed $5,000,000 at any time outstanding;
provided that all such advances must be in compliance with applicable Laws,
including, but not limited to, the Sarbanes-Oxley Act of 2002;

(d) Investments in any Person which is a Loan Party prior to giving effect to
such Investment;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees constituting Indebtedness permitted by Section 8.03 (other than
Section 8.03(c)), to the extent such Guarantees also constitute Investments;

(g) So long as no Default or Event of Default shall have occurred and be
continuing at the time of any such Investment (unless, in the case of the
following clause (i), such Investment is required by applicable regulatory
requirements), Investments (i) in HMO Subsidiaries and Workers' Compensation
Subsidiaries, and (ii) in Sierra Military and/or the T-Nex Joint Venture;

(h) So long as no Default or Event of Default shall have occurred and be
continuing at the time of any such Investment, Investments consisting of equity
holdings in Persons other than Subsidiaries in an aggregate amount not to exceed
$10,000,000 at any time outstanding;

(i) So long as no Default or Event of Default shall have occurred and be
continuing at the time of any such Investment, Investments consisting of an
Acquisition by the Borrower or any Subsidiary of the Borrower, provided that:

(i) Same or Similar Line of Business. The Property acquired (or the Property of
the Person acquired) in such Acquisition is used or useful in the same or a
similar line of business as the Borrower and its Subsidiaries were engaged in on
the Closing Date (or any reasonable extensions or expansions thereof);

(ii) Guaranty and Collateral Requirements. The Administrative Agent shall have
received all items in respect of the Capital Stock or Property acquired in such
Acquisition required to be delivered by the terms of Section 7.12 and/or
Section 7.13;

(iii) Non-Hostile. In the case of an Acquisition of the Capital Stock of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition;

(iv) Pro Forma Compliance Certificate. With respect to any Acquisition for which
the Aggregate Consideration (as defined below) paid by the Consolidated Parties
for such Acquisition exceeds $10,000,000, the Borrower shall have delivered to
the Administrative Agent (A) a Pro Forma Compliance Certificate demonstrating
that, upon giving effect to such Acquisition on a Pro Forma Basis, the Loan
Parties would be in compliance with the financial covenants set forth in
Section 7.15(a)-(d) as of the most recent fiscal quarter end with respect to
which the Administrative Agent has received the Required Financial Information
and (B) a certificate of a Responsible Officer of the Borrower demonstrating
that, upon giving effect to such Acquisition, at least 90% of Consolidated
EBITDA for the most recently ended fiscal year period for each of the
Consolidated Parties and the acquired Person or Property preceding the date of
such Acquisition with respect to which the Administrative Agent shall have
received the Required Financial Information has been audited in accordance with
GAAP, in the case of the Borrower, as required by Section 7.01(a) and, in the
case of the acquired Person or Property, by an independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent (whose opinion shall not be limited as to the scope or
qualified as to going concern status or any other material qualifications or
exceptions);

(v) Continued Accuracy of Representations and Warranties. The representations
and warranties made by the Loan Parties in any Loan Document shall be true and
correct in all material respects at and as if made as of the date of such
Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date;

(vi) Partnership Interests. If such transaction involves the purchase of an
interest in a partnership between the Borrower (or a Subsidiary of the Borrower)
as a general partner and entities unaffiliated with the Borrower or such
Subsidiary as the other partners, such transaction shall be effected by having
such equity interest acquired by a corporate holding company directly or
indirectly wholly-owned by the Borrower newly formed for the sole purpose of
effecting such transaction;

(vii) Aggregate Consideration. The aggregate consideration (including cash and
non-cash consideration, any assumption of Indebtedness and any earn-out
payments, but excluding consideration consisting of any Capital Stock of the
Borrower issued to the seller of the Capital Stock or Property acquired in such
Acquisition) (such amount being referred to herein as the "Aggregate
Consideration") paid by the Consolidated Parties shall not exceed (a) for any
individual Acquisition, $25,000,000, and (b) for all such Acquisitions occurring
after the Closing Date, (x) if the Consolidated Leverage Ratio would be less
than or equal to 1.50 to 1.00 upon giving effect to such Acquisition on a Pro
Forma Basis, $100,000,000, or (y) if the Consolidated Leverage Ratio would be
greater than 1.50 to 1.00 upon giving effect to such Acquisition on a Pro Forma
Basis, $50,000,000 (it being understood that if an Acquisition was permitted
under this Section 8.02(i) at the time of consummation, a Default shall not
exist solely because the Consolidated Leverage Ratio subsequently increases and
the applicable basket set forth in this clause (b) changes); and

(viii) Minimum Availability. After giving effect to such Acquisition, there
shall be at least $15,000,000 of remaining availability existing under the
Aggregate Commitments.

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and set forth in Schedule 8.03
(and any renewals, refinancings and extensions thereof on terms and conditions
no less favorable to such Person than such existing Indebtedness); provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

(c) intercompany Indebtedness and Guarantees with respect to Indebtedness, so
long as in each case the related Investment made by the holder of such
Indebtedness or by the provider of such Guarantee, as applicable, is permitted
under Section 8.02 (other than Section 8.02(f));

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a "market view;" and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Lease Obligations) hereafter incurred by the Borrower or any
of its Subsidiaries to finance the purchase of property, plant or equipment (and
renewals and extensions thereof), provided that (i) the total of all such
Indebtedness for all such Persons taken together shall not exceed at any one
time outstanding an aggregate principal amount of $50,000,000 (other than any
such Indebtedness incurred to re-purchase property previously sold as part of a
Sale and Leaseback Transaction); (ii) such Indebtedness when incurred shall not
exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance (plus transaction costs and accrued interest) outstanding
thereon at the time of such refinancing;

(f) (i) contingent obligations with respect to surety bonds and similar
instruments incurred in the ordinary course of business in an aggregate amount
not to exceed $10,000,000 at any time outstanding and (ii) endorsements for
collection or deposit in the ordinary course of business;

(g) Indebtedness of Sierra Military or its Subsidiaries arising under the Sierra
Military Receivables Financing, in an aggregate principal amount not to exceed
$200,000,000 at any time outstanding;

(h) Guarantees by the Borrower of (i) leases by its Subsidiaries of office and
medical space entered into in the ordinary course of business, (ii) the CII
Debentures that have a final maturity date after September 30, 2003, (iii)
reserve obligations and similar obligations of its Subsidiaries under applicable
Laws and (iv) the obligations of its regulated Subsidiaries under insurance
policies issued by such Subsidiaries in the ordinary course of business;

(i) Indebtedness arising under the Convertible Bond Indenture and the
Convertible Bonds in an aggregate principal amount not to exceed $120,000,000 at
any time outstanding;

(j) unsecured Subordinated Indebtedness, in an aggregate principal amount not to
exceed $150,000,000 at any time outstanding, provided that (i) the loan
documentation with respect to such Subordinated Indebtedness shall contain
covenants and default provisions relating to the Consolidated Parties that are
less restrictive than the covenants and default provisions contained in the Loan
Documents, and (ii) the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
on a Pro Forma Basis to the incurrence of such Subordinated Indebtedness and to
the concurrent retirement of any other Indebtedness of any Consolidated Party,
(A) the Consolidated Leverage Ratio would be less than 1.00 to 1.00 and (B) the
Loan Parties would otherwise be in compliance with the financial covenants set
forth in Section 7.15(a)-(d), in each case as of the most recent fiscal quarter
end with respect to which the Administrative Agent has received the Required
Financial Information; and;

(k) other unsecured Indebtedness hereafter incurred by the Borrower or any of
its Subsidiaries, provided that (i) the loan documentation with respect to such
Indebtedness shall not contain covenants or default provisions relating to any
Consolidated Party that are more restrictive than the covenants and default
provisions contained in the Loan Documents, and (ii) the aggregate principal
amount of such Indebtedness shall not exceed $10,000,000 at any time
outstanding.

8.04 Fundamental Changes.

So long as no Default or Event of Default shall have occurred and be continuing
at the time of any such action or event, and except in connection with a
Excluded Disposition, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
related transactions) all or substantially all of its assets (whether now owned
or hereafter acquired) to or in favor of any Person; provided that,
notwithstanding the foregoing provisions of this Section 8.04 but subject to the
terms of Sections 7.12 and 7.13, (a) the Borrower may merge or consolidate with
any of its Subsidiaries provided that the Borrower shall be the continuing or
surviving corporation, (b) any Loan Party other than the Borrower may merge or
consolidate with any other Loan Party other than the Borrower, (c) any
Consolidated Party which is not a Loan Party may be merged or consolidated with
or into any Loan Party provided that such Loan Party shall be the continuing or
surviving corporation, (d) any Consolidated Party which is not a Loan Party may
be merged or consolidated with or into any other Consolidated Party which is not
a Loan Party, (e) any Subsidiary of the Borrower may merge with any Person that
is not a Loan Party in connection with a Disposition permitted under
Section 8.05, (f) the Borrower or any Subsidiary of the Borrower may merge with
any Person other than a Consolidated Party in connection with a Permitted
Acquisition provided that, if such transaction involves the Borrower, the
Borrower shall be the continuing or surviving corporation and the Loan Parties
shall comply with Section 7.13 hereof, and (g) any Wholly Owned Subsidiary of
the Borrower may dissolve, liquidate or wind up its affairs at any time provided
that such dissolution, liquidation or winding up, as applicable, could not
reasonably be expected to have a Material Adverse Effect.

8.05 Dispositions.

Make any Disposition other than an Excluded Disposition unless (a) the
consideration paid in connection therewith shall be cash or Cash Equivalents
(payment to be contemporaneous with consummation of transaction) and shall be in
an amount not less than the fair market value of the Property disposed of,
(b) such transaction does not involve the sale or other disposition of a
minority equity interest in any Consolidated Party, (c) such transaction does
not involve a sale or other disposition of receivables other than receivables
owned by or attributable to other Property concurrently being disposed of in a
transaction otherwise permitted under this Section 8.05, (d) the aggregate net
book value of all of the assets sold or otherwise disposed of by the
Consolidated Parties in all such transactions in any fiscal year shall not
exceed $10,000,000 and (e) no later than five (5) Business Days prior to any
such Disposition of assets valued at $5,000,000 or more, the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect on a Pro Forma Basis to such transaction,
the Loan Parties would be in compliance with the financial covenants set forth
in Section 7.15(a)-(d) as of the most recent fiscal quarter end with respect to
which the Administrative Agent has received the Required Financial Information.
Notwithstanding the foregoing, the Loan Parties shall not Dispose of CII or
Texas Health Choice, or any of the respective assets of such entities, except in
an Excluded Disposition.

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments (directly or indirectly) to any
Loan Party;

(b) each Subsidiary which is not a Loan Party may make Restricted Payments to
(directly or indirectly) to any other Subsidiary which is not a Loan Party;

(c) the Borrower may accept (directly or indirectly) shares of its Capital Stock
or other assets in satisfaction of any Indebtedness owed to the Borrower by its
officers or employees;

(d) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Capital Stock of such Person and

(e) the Borrower may make any other Restricted Payments so long as, at the time
of any such Restricted Payment, (x) no Default or Event of Default shall have
occurred and be continuing and (y) the aggregate amount paid to make such
Restricted Payment, together with all other Restricted Payments made during the
same fiscal year pursuant to this Section 8.06(e), shall not exceed:

(i) if the Consolidated Leverage Ratio would be less than or equal to 1.50 to
1.00 upon giving effect to such Restricted Payment (as well as to any
Indebtedness incurred in connection therewith) on a Pro Forma Basis (as
demonstrated by delivery to the Administrative Agent of a Pro Forma Compliance
Certificate), $25,000,000; provided, however, such amount shall be increased to
$40,000,000 for fiscal year 2003 if, after giving effect to any such Restricted
Payment made during such fiscal year, there shall be at least $15,000,000 of
remaining availability existing under the Aggregate Commitments,

(ii) if the Consolidated Leverage Ratio would be greater than 1.50 to 1.00 but
less than or equal to 2.00 to 1.00 upon giving effect to such Restricted Payment
(as well as to any Indebtedness incurred in connection therewith) on a Pro Forma
Basis (as demonstrated by delivery to the Administrative Agent of a Pro Forma
Compliance Certificate), $10,000,000, or

(iii) if the Consolidated Leverage Ratio would be greater than 2.00 to 1.00 upon
giving effect to such Restricted Payment (as well as to any Indebtedness
incurred in connection therewith) on a Pro Forma Basis, $0

(it being understood that if a Restricted Payment was permitted under this
Section 8.06(e) at the time of consummation, a Default shall not exist solely
because the Consolidated Leverage Ratio subsequently increases and the
applicable basket set forth in this clause (e) changes).

8.07 Change in Nature of Business.

Engage in any material line of business other than the Health Care Business.

8.08 Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) normal compensation (including
bonuses) and reimbursement of expenses of officers and directors, (e)
Investments permitted by Sections 8.02(b) and 8.02(c) and Restricted Payments
permitted under Section 8.06(c), (f) cost sharing arrangements of the Borrower
and its Subsidiaries in the ordinary course of business generally consistent
with past practices, (g) de minimis transactions and (h) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person's business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.

8.09 Burdensome Agreements.

(a) Enter into any Contractual Obligation (except as required by any
Governmental Authority) that encumbers or restricts on the ability of any such
Person to (i) pay dividends or make any other distributions to any Loan Party on
its Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (ii) pay any Indebtedness or other obligation owed to
any Loan Party, (iii) make loans or advances to any Loan Party, (iv) sell, lease
or transfer any of its Property to any Loan Party or (v) except in respect of
any Consolidated Party which is not a Loan Party, (A) pledge its Property (other
than Excluded Property) pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (B) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)-(v) above) for (1) this Agreement and the other Loan
Documents, (2) the CII Senior Debenture Indenture, the CII Senior Debentures and
the Kaiser Note, in each case as in effect as of the Closing Date, and (3) any
document or instrument governing Indebtedness incurred pursuant to
Section 8.03(e), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(4) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (5) any document or instrument
governing the Sierra Military Receivables Financing, or (6) customary
restrictions and conditions contained in any agreement relating to the sale of
any Property permitted under Section 8.05 pending the consummation of such sale.

(b) Enter into any Contractual Obligation (except as required by any
Governmental Authority) that prohibits or otherwise restricts the existence of
any Lien upon any of its Property in favor of the Administrative Agent (for the
benefit of the Lenders) for the purpose of securing the Obligations, whether now
owned or hereafter acquired, or requiring the grant of any security for any
obligation if such Property is given as security for the Obligations, except
(i) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(e), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(ii) in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien,
(iii) any document or instrument governing the Sierra Military Receivables
Financing, and (iv) pursuant to customary restrictions and conditions contained
in any agreement relating to the sale of any Property permitted under
Section 8.05, pending the consummation of such sale.

8.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

8.11 Capital Expenditures.

During each fiscal year set forth below, permit Consolidated Capital
Expenditures in such fiscal year to exceed the amount set forth opposite such
fiscal year:

Fiscal Year

Amount

2003

$55,000,000

2004

$55,000,000

2005

$35,000,000

2006

$35,000,000

In addition, the Borrower shall be permitted to add to the amount set forth
above up to $5,000,000 for fiscal years 2004, 2005 and 2006 of the unused amount
available for Consolidated Capital Expenditures under this Section 8.11 for the
immediately preceding fiscal year (excluding any carry forward available from
any prior fiscal year); provided, however, that with respect to any fiscal year,
Consolidated Capital Expenditures made during such fiscal year shall be deemed
to be made first with respect to the applicable limitation for such fiscal year
and then with respect to any carry-forward from the immediately preceding fiscal
year.

8.12 Prepayment of Other Indebtedness, Etc.

Permit any Consolidated Party to (a) amend or modify any of the terms of any
Indebtedness of such Consolidated Party (other than Indebtedness under the Loan
Documents) if such amendment or modification would add or change any terms in a
manner which considered in their totality would be adverse to such Consolidated
Party, or shorten the final maturity or average life to maturity or require any
payment to be made sooner than originally scheduled or increase the interest
rate applicable thereto, or (b) except, and so long as no Default or Event of
Default shall have occurred and be continuing, for payments with respect to (x)
obligations under the CII Senior Debenture Indenture and the CII Senior
Debentures, (y) the Kaiser Note and (z) other Indebtedness in an aggregate
amount not to exceed $10,000,000 during the term of this Agreement, in each case
where, after giving effect thereto, there shall be at least $15,000,000 of
availability existing under the Aggregate Commitments, (i) make (or give any
notice with respect thereto) any voluntary, optional or other non-scheduled
payment or prepayment (whether or not mandatory, but excluding any scheduled
amortization or payment solely in Capital Stock of the Borrower) in respect of
any Indebtedness of such Consolidated Party (other than Indebtedness under the
Loan Documents), other than in the case of any Disposition of any Property
permitted hereunder, the prepayment of any Indebtedness secured by a Lien on
such Property, but only from the proceeds of such Disposition, or (ii) make (or
give any notice with respect thereto) any cash payments in respect of any of the
following: a redemption, acquisition for value (including, without limitation,
by way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due), refund, refinance or exchange of
any Indebtedness of such Consolidated Party (other than Indebtedness under the
Loan Documents).

8.13 Organization Documents; Fiscal Year.

Permit any Consolidated Party to (a) amend, modify or change its Organization
Documents in a manner adverse to the Lenders or (b) change its fiscal year.

8.14 Ownership of Subsidiaries

.



Notwithstanding any other provisions of this Agreement to the contrary, permit
any Consolidated Party to (i) permit any Person (other than the Borrower or any
Wholly Owned Subsidiary of the Borrower) to own any Capital Stock of any
Subsidiary of the Borrower, except (A) to qualify directors where required by
applicable law or to satisfy other requirements of applicable law with respect
to the ownership of Capital Stock of Foreign Subsidiaries or (B) as a result of
or in connection with a dissolution, merger, consolidation or disposition of a
Subsidiary not prohibited by Section 8.04 or Section 8.05, (ii) permit any
Subsidiary of the Borrower to issue or have outstanding any shares of preferred
Capital Stock or (iii) permit, create, incur, assume or suffer to exist any Lien
on any Capital Stock of any Subsidiary of the Borrower, except for Permitted
Liens.

8.15 No Foreign Subsidiaries or Assets.

Create, acquire or permit to exist any Foreign Subsidiaries or own, lease or
hold any real or personal Property which is located outside of the United
States.

 

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES



9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, any commitment or other fee due hereunder
or any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants.

(i) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Sections 7.05(a), 7.11, 7.15 or Article VIII; or

(ii) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Sections 7.01, 7.02 or 7.03, which failure continues for 5
days after the earlier of (i) the date upon which a Responsible Officer had
Actual Knowledge of such failure or (ii) the date upon which written notice
thereof is given to the Borrower by the Administrative Agent or any Lender; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date upon which a Responsible
Officer had Actual Knowledge of such failure or (ii) the date upon which written
notice thereof is given to the Borrower by the Administrative Agent or any
Lender; or

(d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to perform or
observe (beyond the applicable grace period with respect thereto, if any) any
Contractual Obligation if such failure has had a Material Adverse Effect,
(B) fails (beyond the applicable grace period with respect thereto, if any) to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $15,000,000, or (C) fails to observe or perform
(beyond the applicable grace period with respect thereto, if any) any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than
$10,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Significant
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Significant
Subsidiary (i) any one or more final judgments or orders for the payment of
money in an aggregate amount exceeding the $10,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the
$10,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $10,000,000; or

(j) Invalidity of Loan Documents; Guarantees. (i) Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(ii) except as the result of or in connection with a dissolution, merger or
disposition of a Subsidiary not prohibited by Section 8.04 or Section 8.05, the
Guaranty given by any Guarantor hereunder or any provision thereof shall cease
to be in full force and effect, or any Guarantor hereunder or any Person acting
by or on behalf of such Guarantor shall deny or disaffirm such Guarantor's
obligations under its Guaranty, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to its Guaranty; or

(k) Subordinated Debt Documentation. (i) There shall occur and be continuing any
"Event of Default" (or any comparable term) under, and as defined in, the
documents evidencing or governing any Subordinated Indebtedness, (ii) any of the
Obligations for any reason shall cease to be "Designated Senior Indebtedness"
(or any comparable term) under, and as defined in, the documents evidencing or
governing any Subordinated Indebtedness, (iii) any Indebtedness other the
Obligations shall constitute "Designated Senior Indebtedness" (or any comparable
term) under, and as defined in, the documents evidencing or governing any
Subordinated Indebtedness or (iv) the subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness; or

(l) Change of Control. There occurs any Change of Control of the Borrower; or

(m) Loss of Licenses.

Any HMO Regulator or any other Governmental Authority revokes or fails to renew
any material license, permit or franchise of the Borrower or any Subsidiary, or
the Borrower or any Subsidiary for any reason loses any material license, permit
or franchise, or the Borrower or any Subsidiary suffers the imposition of any
restraining order, escrow, suspension or impound of funds in connection with any
proceeding (judicial or administrative) with respect to any material license,
permit or franchise; or

(n) HMO Event or Workers Compensation Event.

An HMO Event shall have occurred and remain unremedied for the lesser of 30 days
after the occurrence of such event or five days after the duration of any cure
period imposed for the cure of such HMO Event by the HMO Regulator administering
the pertinent HMO Regulations; or a Workers Compensation Event shall have
occurred and remain unremedied for the lesser of 30 days after the occurrence of
such event or five days after the duration of any cure period imposed for the
cure of such Workers Compensation Event by the Workers Compensation Regulator
administering the pertinent Workers Compensation Regulations; or

(o) Exclusion Event. There shall occur an Exclusion Event that would result in a
Material Adverse Effect.



9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided

, however, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.



NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE AGENT AND THE LENDERS
EXPRESSLY ACKNOWLEDGE AND AGREE THAT ANY TRANSFER OF THE PLEDGED SECURITIES, OR
ANY EXERCISE OF CONTROL WITH RESPECT THERETO, IS SUBJECT TO, AND SHALL BE
EFFECTED SOLELY IN COMPLIANCE WITH, APPLICABLE REGULATORY REQUIREMENTS; PROVIDED
THAT THIS ACKNOWLEDGMENT AND AGREEMENT IS MADE SOLELY FOR THE BENEFIT OF
APPLICABLE GOVERNMENTAL AND REGULATORY AUTHORITIES AND SHALL NOT BE CONSTRUED AS
A COVENANT AS BETWEEN THE ADMINISTRATIVE AGENT AND THE LENDERS, ON THE ONE HAND,
AND THE BORROWER OR ANY OF ITS SUBSIDIARIES, ON THE OTHER HAND.

9.03 Application of Funds.

After the acceleration of the Obligations as provided for in Section 9.02(b) (or
after the Loans have automatically become immediately due and payable and the
L/C Obligations have automatically been required to be Cash Collateralized as
set forth in the proviso to Section 9.02), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:

First

, to payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including Attorney Costs and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;



Second

, to payment of that portion of the Obligations constituting fees, indemnities
and other amounts (other than principal and interest) payable to the Lenders
(including Attorney Costs and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;



Third

, to payment of that portion of the Obligations constituting accrued and unpaid
interest on the Loans, L/C Borrowings and obligations under Swap Contracts,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;



Fourth

, to payment of that portion of the Obligations constituting unpaid principal of
the Loans, L/C Borrowings and obligations under Swap Contracts between any Loan
Party and any Lender or Affiliate of any Lender and to Cash Collateralize the
undrawn amounts of Letters of Credit, ratably among the Lenders in proportion to
the respective amounts described in this clause Fourth held by them; and



Last

, the balance, if any, after all of the Obligations have been indefeasibly paid
in full in cash, to the Borrower or as otherwise required by Law.



Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE X
ADMINISTRATIVE AGENT



10.01 Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term "agent" herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
"Administrative Agent" as used in this Article X and in the definition of
"Agent-Related Person" included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.

10.02 Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

10.03 Liability of Administrative Agent.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

10.04 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

10.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a "notice of default."
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to such
Default as may be directed by the Required Lenders in accordance with
Article IX; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

10.06 Credit Decision; Disclosure of Information by Administrative Agent.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

10.07 Indemnification of Administrative Agent.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person's own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

10.08 Administrative Agent in its Individual Capacity.

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though Bank of America were not the Administrative Agent or the L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent or the L/C Issuer, and the terms "Lender"
and "Lenders" include Bank of America in its individual capacity.

10.09 Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon 30 days' notice
to the Lenders; provided that any such resignation by Bank of America shall also
constitute its resignation as L/C Issuer. If the Administrative Agent resigns
under this Agreement, the Required Lenders shall appoint from among the Lenders
a successor administrative agent for the Lenders, which successor administrative
agent shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrower, a successor administrative agent from among the Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
the Person acting as such successor administrative agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent, L/C Issuer
and the respective terms "Administrative Agent" and "L/C Issuer" shall mean such
successor administrative agent and Letter of Credit issuer, and the retiring
Administrative Agent's appointment, powers and duties as Administrative Agent
shall be terminated and the retiring L/C Issuer's rights, powers and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring L/C Issuer or any other Lender, other than the obligation of
the successor L/C Issuer to issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or to make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit. After any retiring Administrative Agent's resignation hereunder as
Administrative Agent, the provisions of this Article X and Sections 11.04 and
11.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent's notice of
resignation, the retiring Administrative Agent's resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

10.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.08 and 11.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

10.11 Collateral and Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is transferred or to be transferred as part of or in connection with
any Disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 11.01, if approved, authorized or ratified in writing
by the Required Lenders;

(b) to subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by Section 8.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.11.

10.12 Other Agents; Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a "syndication agent," "documentation agent,"
"co-agent," "book manager," "lead manager," "arranger," "lead arranger" or
"co-arranger" shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

ARTICLE XI
MISCELLANEOUS



11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document (other than a Letter of Credit Application), and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 5.02 or of any Default or Event of Default or mandatory
reduction in the Commitments shall not constitute a change in the terms of any
Commitment of any Lender);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of "Default Rate" or to waive
any obligation of the Borrower to pay interest at the Default Rate;

(d) change Section 2.12 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section or the definition of "Required Lenders"
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(f) except as the result of or in connection with a Disposition not prohibited
by Section 8.05, release all or substantially all of the Collateral without the
written consent of each Lender; and

(g) except as the result of or in connection with a dissolution, merger or
disposition of a Loan Party not prohibited by Section 8.04 or Section 8.05,
release the Borrower or substantially all of the other Loan Parties from its or
their obligations under the Loan Documents without the written consent of each
Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 11.01, this Agreement may be amended (or amended and
restated) with the written consent of the Loan Parties and the Required Lenders
(x) to increase the aggregate Commitments of the Lenders, (y) to add one or more
additional tranches of Loans to the Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof (collectively, the "Additional Extensions of Credit") to
share ratably in the benefits of this Agreement and other Loan Documents with
the other then outstanding Obligations and (z) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

11.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to
subsection (c) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent and the L/C Issuer.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided, however, that notices and other communications
to the Administrative Agent and the L/C Issuer pursuant to Article II shall not
be effective until actually received by such Person. In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 7.02, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by an authorized officer of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower; provided that such indemnity
shall not, as to any Agent-Related Person or Lender, be available to the extent
that such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent-Related
Person or Lender. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

11.04 Attorney Costs, Expenses and Taxes.

The Loan Parties jointly and severally agree (a) to pay or reimburse the
Administrative Agent for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any "workout"
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all reasonable charges for
searches, filings, recordings, title insurance and appraisals required hereunder
or otherwise undertaken with the consent of the Borrower, charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 11.04 shall be payable within ten Business Days after
demand therefor. The agreements in this Section shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.

11.05 Indemnification by the Borrower.

Whether or not the transactions contemplated hereby are consummated, the Loan
Parties jointly and severally shall indemnify and hold harmless each
Agent-Related Person, each Lender and their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact (collectively the
"Indemnitees") from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the "Indemnified Liabilities"); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement unless such
information or materials are transmitted by an Indemnitee in violation of
Section 11.08 or unless it shall be determined by a court of competent
jurisdiction by final and nonappealable judgment that any such use by others
resulted from the gross negligence or willful misconduct of such Indemnitee, and
no Indemnitee shall have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). All amounts due under this Section 11.05 shall be payable within
ten Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

11.06 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

11.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) or (h) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations) at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender's Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund (as defined in subsection (g) of this Section) with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if "Trade Date" is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender's rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned; (iii) any assignment of a Commitment must
be approved by the Administrative Agent and the L/C Issuer unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the "Register"). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender's participations in L/C
Obligations) owing to it); provided that (i) such Lender's obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 11.01
that directly affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 11.15 as though
it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) As used herein, the following terms have the following meanings:

"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval by the
Administrative Agent, the L/C Issuer or the Borrower not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, "Eligible
Assignee" shall not include the Borrower or any of the Borrower's Affiliates or
Subsidiaries.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days' notice to the Borrower
and the Lenders, resign as L/C Issuer. In the event of any such resignation as
L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder (so long as such Lender shall have consented to
being the L/C Issuer hereunder); provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer. If Bank of America resigns as L/C Issuer, it shall retain
all the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).

11.08 Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty's or
prospective counterparty's professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the consent of
the Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Administrative
Agent and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions. For the purposes of this Section, "Information" means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party; provided that, in the case of information received
from a Loan Party after the date hereof, such information is clearly identified
in writing at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Notwithstanding anything in this Section 11.08 to the contrary, the Borrower
hereby agrees that each Lender (and each of its employees, representatives or
agents) is permitted to disclose to any and all Persons, without limitation of
any kind, the structure and tax aspects of the transactions contemplated by this
Agreement. In this regard, the Borrower acknowledges and agrees that any
Lender's disclosure of the structure or tax aspects of the transactions
contemplated by this Agreement is not limited in any way by an express or
implied understanding or agreement, oral or written (whether or not such
understanding is legally binding). Furthermore, the Borrower, the Administrative
Agent and each Lender acknowledges and agrees that it does not know or have
reason to know that its use or disclosure of the structure or tax aspects of the
transactions contemplated hereby is limited in any other manner (such as where
the transaction is claimed to be proprietary or exclusive) for the benefit of
any other person.

11.09 Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender is
authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party) to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

11.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate"). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.11 Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

11.12 Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

11.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

11.15 Tax Forms.

(a) (i) Each Lender that is not a "United States person" within the meaning of
Section 7701(a)(30) of the Code (a "Foreign Lender") shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from
withholding tax on all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Foreign Lender is entitled to an
exemption from U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. Thereafter and from time to time, each such Foreign
Lender shall (A) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from, United States
withholding taxes in respect of all payments to be made to such Foreign Lender
by the Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption, and (C) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Foreign Lender.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 11.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 11.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 11.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 11.15(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

(iv) If any Taxes are required to be deducted and withheld from any payment
under any of the Loan Documents and the Borrower is not required to pay
additional amounts under this Section 11.15(a) with respect to such payment,
then the Administrative Agent may withhold an amount equivalent to the
applicable Taxes from such payment, without reduction.

(b) Upon the request of the Administrative Agent, each Lender that is a "United
States person" within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS
Form W-9. If such Lender fails to deliver such forms, then the Administrative
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable back-up withholding tax imposed by the Code, without
reduction.

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent; provided, however, that no Lender
shall be liable for the payment to the Administrative Agent of any portion of
such taxes, cost and/or expenses to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the Administrative Agent's own gross negligence or willful misconduct. The
obligation of the Lenders under this Section shall survive the termination of
the Aggregate Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.

11.16 Replacement of Lenders.

Under any circumstances set forth herein providing that the Borrower shall have
the right to replace a Lender as a party to this Agreement, the Borrower may,
upon notice to such Lender and the Administrative Agent, replace such Lender by
causing such Lender to assign its Commitment and outstanding Loans (with the
assignment fee to be paid by the Borrower in such instance) pursuant to
Section 11.07(b) to one or more other Lenders or Eligible Assignees procured by
the Borrower; provided, however, that if the Borrower elects to exercise such
right with respect to any Lender pursuant to Section 3.06(b), it shall be
obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04. The Borrower shall (x) pay in
full all principal, interest, fees and other amounts owing to such Lender
through the date of replacement (including any amounts payable pursuant to
Section 3.05), (y) provide appropriate assurances and indemnities (which may
include letters of credit) to the L/C Issuer as it may reasonably require with
respect to any continuing obligation to fund participation interests in any L/C
Obligations then outstanding, and (z) release such Lender from its obligations
under the Loan Documents. Any Lender being replaced shall execute and deliver an
Assignment and Assumption with respect to such Lender's Commitment and
outstanding Loans and participations in L/C Obligations.

11.17 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, the
LAW OF THE STATE OF NEW YORK applicable to agreements made and to be performed
entirely within such State; PROVIDED THAT THE ADMINISTRATIVE Agent AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE Agent AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE Agent AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE Agent AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

11.18 Waiver of Right to Trial by Jury.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

11.19 T-Nex Contract Joint Venture.

The Loan Parties, the Administrative Agent and the Lenders hereby agree that in
the event the Borrower, pursuant to a written request from the Borrower to the
Administrative Agent and the Lenders, requests that it be permitted to form a
joint venture (other than and/or different from the T-Nex Joint Venture) among
the Borrower (or one of its Subsidiaries) and one or more third parties for the
purpose of procuring a "T-NEX" or other contract with the United States
Department of Defense under TRICARE, the Administrative Agent and the Lenders
will reasonably consider such request and appropriate modifications to this
Agreement in connection with such joint venture.

 

IN WITNESS WHEREOF,

the parties hereto have caused this Agreement to be duly executed as of the date
first above written.



 

 

BORROWER: SIERRA HEALTH SERVICES, INC.

,



a Nevada corporation

By:

Name:

Title:

 

GUARANTORS: BEHAVIORAL HEALTHCARE OPTIONS, INC.

, a Nevada corporation



By:

Name:

Title:

 

CII FINANCIAL, INC.

,



a California corporation

By:

Name:

Title:

 

FAMILY HEALTH CARE SERVICES

,



a Nevada corporation

By:

Name:

Title:

 

FAMILY HOME HOSPICE, INC.

,



a Nevada corporation

By:

Name:

Title:

 

 

NEVADA ADMINISTRATORS, INC.

,



a Nevada corporation

By:

Name:

Title:

 

SIERRA HEALTH HOLDINGS, INC.

,



a Nevada corporation

By:

Name:

Title:

 

SIERRA HEALTH-CARE OPTIONS, INC.

,



a Nevada corporation

By:

Name:

Title:

 

SIERRA HOME MEDICAL PRODUCTS, INC.

,



a Nevada corporation

By:

Name:

Title:

 

SOUTHWEST MEDICAL ASSOCIATES, INC.

,



a Nevada corporation

By:

Name:

Title:

 

 

SOUTHWEST REALTY, INC.

,



a Nevada corporation

By:

Name:

Title:

 

SIERRA FINANCIAL AGENCY, INC.

,



a Nevada corporation

By:

Name:

Title:

 

bank of america, n.a.,

as



Administrative Agent

By:

Name:

Title:

 

bank of america, n.a.,

as a Lender and as L/C Issuer



By:

Name:

Title:

 

U.S. BANK NATIONAL ASSOCATION

 

By:

Name:

Title:

 



CREDIT LYONNAIS NEW YORK BRANCH

 

By:

Name:

Title:

SECURITY AND PLEDGE AGREEMENT

THIS SECURITY AND PLEDGE AGREEMENT

(this "Agreement") is entered into as of March 3, 2003 among Sierra Health
Services, Inc., a Nevada corporation (the "Borrower"), the Subsidiaries of the
Borrower listed on Schedule 1 hereto and any future Subsidiary that becomes a
party to this Agreement (the "Guarantors"; together with the Borrower,
individually an "Obligor", and collectively the "Obligors") and BANK OF AMERICA,
N.A., in its capacity as administrative agent (together with any successor
appointed pursuant to Section 10.09 of the Credit Agreement (as hereinafter
defined), in such capacity, the "Administrative Agent") for the lenders (the
"Lenders") from time to time party to the Credit Agreement described below.



RECITALS

WHEREAS

, pursuant to that certain Credit Agreement dated as of the date hereof (as
amended, modified, restated or supplemented from time to time, the "Credit
Agreement") among the Borrower, the Guarantors party thereto, the Lenders and
the Administrative Agent, the Lenders have agreed to provide a revolving credit
facility upon the terms and subject to the conditions set forth therein; and



WHEREAS

, it is a condition precedent to the effectiveness of the Credit Agreement and
the obligations of the Lenders to provide such revolving credit facility under
the Credit Agreement that the Obligors shall have executed and delivered this
Agreement to the Administrative Agent for the ratable benefit of the Lenders.



NOW, THEREFORE

, in consideration of these premises and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:



1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
which are defined in the Uniform Commercial Code in effect in the jurisdiction
applicable to the affected Collateral (the "UCC") on the date hereof are used
herein as so defined: Accessions, Accounts, As-Extracted Collateral, Chattel
Paper, Commercial Tort Claims, Commingled Goods, Consumer Goods, Control,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Farm Products,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Letter-of-Credit Rights, Manufactured Homes, Proceeds, Securities
Entitlement, Securities Account, Software, Standing Timber, Supporting
Obligation and Tangible Chattel Paper. For purposes of this Agreement, the term
"Lender" shall include any Affiliate of any Lender which has entered into a Swap
Contract with any Loan Party.

(b) In addition, the following terms shall have the following meanings:

 

"Collateral": As defined in Section 2 hereof.

"Excluded Property": As defined in Section 2 hereof.

"Secured Obligations": The collective reference to all of the Obligations, now
existing or hereafter arising pursuant to the Loan Documents, owing from any
Loan Party to any Lender or the Administrative Agent, howsoever evidenced,
created, incurred or acquired, whether primary, secondary, direct, contingent,
or joint and several, including, without limitation, all liabilities arising
under Swap Contracts between any Obligor and any Lender and all obligations and
liabilities incurred in connection with collecting and enforcing the foregoing.

"Subsidiary Equity": With respect to each Obligor (i) the issued and outstanding
shares of Capital Stock owned by such Obligor of each Subsidiary set forth on
Schedule 1(b) attached hereto, and (ii) any other shares of Capital Stock
hereafter required to be pledged and delivered to the Administrative Agent
pursuant to Section 7.13 of the Credit Agreement, in each case together with the
certificates (or other agreements or instruments), if any, representing such
shares, and all options and other rights, contractual or otherwise, with respect
thereto, including, but not limited to, the following:

(1) all shares or securities representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Capital Stock of the successor Person formed by or resulting from such
consolidation or merger.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Obligor
hereby grants to the Administrative Agent, for the benefit of the Lenders, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Obligor in and to the personal property of the
Obligors (other than (i) Excluded Property and (ii) the issued and outstanding
Capital Stock of (1) any Non-Pledged Subsidiary (as defined in the Credit
Agreement) and (2) CII and its Subsidiaries), whether now owned or existing or
owned, acquired, or arising hereafter (collectively, the "Collateral")
including, without limitation, the following:

(a) all Accounts;

(b) all cash and Cash Equivalents;

(c) all Chattel Paper;

(d) all Commercial Tort Claims of the Obligors, including those set forth on
Schedule 2(d) attached hereto, which include all Commercial Tort Claims of the
Obligors in an amount equal to or greater than One Hundred Thousand Dollars
($100,000);

(e) all Deposit Accounts;

(f) all Documents;

(g) all Equipment;

(h) all Fixtures;

(i) all General Intangibles (including patents, trademarks (including the
goodwill associated therewith) and copyrights and applications for any of the
forgoing);

(j) all Instruments, including without limitation the Instruments evidencing the
Indebtedness (the "Initial Pledged Debt") described on Schedule 2(j) and owing
to such Obligor by the issuers named therein, and all interest, cash,
Instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Debt;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

(n) all Software;

(o) all Subsidiary Equity;

(p) all Supporting Obligations;

(q) all Accessions; and



(r) Proceeds of any and all of the foregoing;

provided

, however, the foregoing grant of a security interest shall be deemed not to
grant a security interest in any of the property described below (such property
being hereinafter referred to as "Excluded Property"):



(i) any Equipment, General Intangibles or contracts related thereto, but only to
the extent that, under applicable Laws, the applicable Obligor is expressly
prohibited from granting a security interest therein or applicable Laws provide
for the involuntary forfeiture of the property in the event a security interest
is granted therein without the consent of the appropriate Governmental
Authority, or at all; provided, however, that if such prohibition or the
condition requiring such consent relates only to the foreclosure of a security
interest or the exercise of other rights and remedies upon a default but not to
the granting of a security interest therein, then a security interest in such
property shall be deemed to be granted by this Agreement subject to the
condition that the consent of such Governmental Authority is obtained by the
Administrative Agent prior to foreclosure or exercising its other rights or
remedies hereunder as to which such consent is required, and

(ii) any Equipment, General Intangibles or contracts related thereto, but only
to the extent that the terms and provisions of a written agreement, document or
instrument in effect on the date hereof creating or evidencing such property or
any rights relating thereto expressly prohibit the granting of a security
interest therein or condition the granting of a security interest therein on the
consent of a third party whose consent has not been obtained or would cause, or
allow a third party to cause, the forfeiture of such property upon the granting
of a security interest therein (other than to the extent that any such
requirement or restriction would be rendered ineffective pursuant to Sections
9-407 or 9-408 of Revised Article 9 of the UCC), provided, however, that if such
prohibition or the condition requiring such consent relates only to the
foreclosure of a security interest or the exercise of other rights or remedies
upon a default, then a security interest in such property shall be deemed to be
granted by this Agreement subject to the condition that the consent of such
third party is obtained by the Administrative Agent prior to foreclosure or
exercising of its other rights or remedies hereunder as to which such consent is
required.

In the event of the termination or elimination of any prohibition or the
requirement for any consent contained in any applicable law, rule, regulation,
agreement, document or instrument to the extent sufficient to permit any
Excluded Property to become Collateral hereunder, or upon the granting of any
such consent, or waiving or terminating any requirement for such consent, a
security interest in such Excluded Property shall be automatically and
simultaneously granted hereunder in such Excluded Property, and the Excluded
Property automatically and simultaneously shall be deemed to be assigned and
pledged to the Administrative Agent and shall be included as Collateral
hereunder.

The Obligors and the Administrative Agent, on behalf of the Lenders, hereby
acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not to be
construed as an assignment of any copyrights, patents, trademarks or any
licenses therefor.



3. Representations and Warranties. Each Obligor hereby represents and warrants
to the Administrative Agent, for the benefit of the Lenders, that until such
time as the Secured Obligations have been Fully Satisfied:



(a) Ownership. Each Obligor has the right to pledge, sell, assign or transfer
the Collateral in which it has an interest. There exists no "adverse claim"
within the meaning of Section 8-302 of the UCC as of the date hereof with
respect to the Subsidiary Equity of such Obligor.

(b) Security Interest/Priority. This Agreement, when executed and delivered and
upon the making of the initial Loans under the Credit Agreement, creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Lenders, in the Collateral of such Obligor and, when properly perfected by
filing, shall constitute a valid perfected security interest in such Collateral
(including all uncertificated Subsidiary Equity consisting of partnership or
limited liability company interests that do not constitute a security pursuant
to Section 8-103(c) of the UCC), to the extent such security can be perfected by
filing under the UCC, free and clear of all Liens except for Permitted Liens.
The taking possession by the Administrative Agent of the certificates (if any)
representing the Subsidiary Equity and all other Instruments constituting
Collateral will perfect and establish the first priority of the Administrative
Agent's security interest in all certificated Subsidiary Equity and such
Instruments. With respect to any Collateral consisting of a Securities
Entitlement or held in a Securities Account, upon execution and delivery by the
applicable Obligor, the applicable Securities Intermediary and the
Administrative Agent of an agreement granting Control to the Administrative
Agent over such Collateral, the Administrative Agent shall have a first priority
perfected security interest in such Collateral.

(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm Products, (iv)
Manufactured Homes or (v) Standing Timber.

(d) Accounts. (i) Each material Account of the Obligors and the papers and
documents relating thereto are genuine and in all material respects what they
purport to be, (ii) each material Account arises out of (A) a bona fide sale of
goods sold and delivered by such Obligor (or is in the process of being
delivered) or (B) services theretofore actually rendered by such Obligor to, the
account debtor named therein, (iii) no material Account of an Obligor is
evidenced by any Instrument or Chattel Paper unless such Instrument or Chattel
Paper has been theretofore endorsed over and delivered to, or submitted to the
control of, the Administrative Agent and (iv) no surety bond was required or
given in connection with any material Account of an Obligor or the contracts or
purchase orders out of which they arose.

(e) Equipment and Inventory. With respect to any material Equipment and/or
Inventory of an Obligor, each such Obligor has exclusive possession and control
of such Equipment and Inventory of such Obligor except for (i) Equipment leased
by such Obligor as a lessee, (ii) Equipment or Inventory in transit with common
or other carriers, or (iii) Equipment or Inventory located at premises leased by
such Obligor for which the Loan Parties are using commercially reasonable
efforts to obtain a waiver from the landlord of such premises to the extent
required by Section 7.16(b) of the Credit Agreement. No material Inventory is
held by an Obligor pursuant to consignment, sale or return, sale on approval or
similar arrangement.

(f) Authorization of Subsidiary Equity. All Subsidiary Equity is duly authorized
and validly issued, is fully paid and nonassessable and is not subject to the
preemptive rights of any Person.

(g) Exercising of Rights. The exercise by the Administrative Agent of its rights
and remedies hereunder will not violate any law or governmental regulation or
any material contractual restriction that, in either case, is binding on or
affecting an Obligor or any of its Property, except (1) as contemplated by
Section 7(g) hereof, and (2) as contemplated by Section 6.03 of the Credit
Agreement.

(h) Obligor's Authority. No authorization, approval or action by, and no notice
or filing with any Governmental Authority, with the issuer of any Subsidiary
Equity is required either (i) for the pledge made by an Obligor or for the
granting of the security interest by an Obligor pursuant to this Agreement or
(ii) for the exercise by the Administrative Agent or the Lenders of their rights
and remedies hereunder, except (1) as may be required for the Administrative
Agent or the Lenders to receive payments directly from the United States
government under the Assignment of Claims Act, 31 U.S.C. § 3727 and 41 U.S.C. §
15 (the "Assignment of Claims Act"), (2) as contemplated by Section 7(g) hereof,
and (3) as contemplated by Section 6.03 of the Credit Agreement.

(i) No Other Shares. As of the Closing Date, no Obligor owns any shares of
Capital Stock of any Person required to be pledged pursuant to Section 7.13 of
the Credit Agreement other than the Subsidiary Equity set forth on Schedule 1(b)
attached hereto.

(j) Initial Pledged Debt. As of the Closing Date, and except for any Instruments
evidencing Indebtedness constituting a Permitted Investment pursuant to Section
8.02(a) of the Credit Agreement, the Initial Pledged Debt constitutes (i) all of
the Instruments payable to or owned by such Obligor, except for notes and other
Instruments with an outstanding principal amount of less than One Hundred
Thousand Dollars ($100,000) and (ii) all of the Instruments required to be
delivered to the Administrative Agent pursuant to Section 7.13 of the Credit
Agreement.

(k) Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent, none of the Subsidiary Equity consisting
of partnership or limited liability company interests (i) is dealt in or traded
on a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a security governed by Article 8 of the UCC, (iii) is an
investment company security, (iv) is held in a securities account or (v)
constitutes a "security" or a "financial asset" as such terms are defined in
Article 8 of the UCC.

4. Covenants. Each Obligor covenants that until such time as the Secured
Obligations have been Fully Satisfied, such Obligor shall:

(a) Instruments/Chattel Paper/Subsidiary Equity. (i) If any amount with a
principal balance equal to or greater than One Hundred Thousand Dollars
($100,000) and payable under or in connection with any of the Collateral shall
be or become evidenced by any Instrument or Tangible Chattel Paper, or if any
property constituting Collateral with a value equal to or greater than One
Hundred Thousand Dollars ($100,000) shall be stored or shipped subject to a
Document, ensure that such Instrument, Tangible Chattel Paper or Document is
either in the possession of such Obligor at all times or, if requested by the
Administrative Agent to perfect its security interest in such Collateral, is
delivered to the Administrative Agent duly indorsed in a manner satisfactory to
the Administrative Agent. Such Obligor shall ensure that any Collateral with a
value equal to or greater than One Hundred Thousand Dollars ($100,000) and
consisting of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent's security interest in
such Tangible Chattel Paper.

(ii) In accordance with and subject to the terms of Section 7.13 of the Credit
Agreement, each Obligor shall deliver to the Administrative Agent promptly upon
the receipt thereof by or on behalf of an Obligor, all other certificates and
instruments constituting Subsidiary Equity of an Obligor. Prior to delivery to
the Administrative Agent, all such certificates and instruments constituting
Subsidiary Equity of an Obligor shall be held in trust by such Obligor for the
benefit of the Administrative Agent pursuant hereto. All such certificates
representing Subsidiary Equity shall be delivered in suitable form for transfer
by delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Schedule 4(a)(ii)
attached hereto.

(b) Change in Corporate Structure or Location. Not, without providing 30 days
prior written notice to the Administrative Agent and without filing such
amendments to any previously filed financing statements as the Administrative
Agent may require, change its registered legal name, be party to a merger,
consolidation or other change in corporate structure or change its jurisdiction
of organization other than as set forth on Schedule 6.20(c) of the Credit
Agreement.

(c) Filing of Financing Statements, Notices, etc. Each Obligor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including renewal statements) or amendments thereof or supplements thereto or
other instruments as the Administrative Agent may from time to time reasonably
deem necessary or appropriate in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC. Each Obligor shall also
execute and deliver to the Administrative Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate (i) to assure to the Administrative Agent its
security interests hereunder, including (A) such financing statements (including
renewal statements) or amendments thereof or supplements thereto or other
instruments as the Administrative Agent may from time to time reasonably request
in order to perfect and maintain the security interests granted hereunder in
accordance with the UCC, (B) with regard to copyrights and copyright
applications, a Notice of Grant of Security Interest in Copyrights in the form
of Schedule 4(c)(i), (C) with regard to patents and patent applications, a
Notice of Grant of Security Interest in Patents for filing with the United
States Patent and Trademark Office in the form of Schedule 4(c)(ii) attached
hereto and (D) with regard to trademarks and trademark applications, a Notice of
Grant of Security Interest in Trademarks for filing with the United States
Patent and Trademark Office in the form of Schedule 4(c)(iii) attached hereto,
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder. To that end, each Obligor agrees that the Administrative Agent may
file one or more financing statements disclosing the Administrative Agent's
security interest in any or all of the Collateral of such Obligor without, to
the extent permitted by law, such Obligor's signature thereon, and further each
Obligor also hereby irrevocably makes, constitutes and appoints the
Administrative Agent, its nominee or any other person whom the Administrative
Agent may designate, as such Obligor's attorney in fact with full power and for
the limited purpose to sign in the name of such Obligor any such financing
statements, or amendments and supplements to financing statements, renewal
financing statements, notices or any similar documents which in the
Administrative Agent's reasonable discretion would be necessary, appropriate or
convenient in order to perfect and maintain perfection of the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable until such time as the Secured Obligations have been Fully
Satisfied. Each Obligor hereby agrees that the Administrative Agent is
authorized to file a carbon, photographic or other reproduction of this
Agreement or any such financing statement as a financing statement by the
Administrative Agent without notice thereof to such Obligor wherever the
Administrative Agent may in its sole discretion desire to file the same. In the
event for any reason the law of any jurisdiction other than New York becomes or
is applicable to the Collateral of any Obligor or any part thereof, or to any of
the Secured Obligations, such Obligor agrees to execute and deliver all such
instruments and to do all such other things as the Administrative Agent in its
sole discretion reasonably deems necessary or appropriate to preserve, protect
and enforce the security interests of the Administrative Agent under the law of
such other jurisdiction (and, if an Obligor shall fail to do so promptly upon
the request of the Administrative Agent, then the Administrative Agent may
execute any and all such requested documents on behalf of such Obligor pursuant
to the power of attorney granted hereinabove).

(d) Control. Each Obligor shall execute and deliver all agreements, assignments,
instruments or other documents as reasonably requested by the Administrative
Agent for the purpose of obtaining and maintaining Control with respect to any
material Collateral consisting of (i) Deposit Accounts, (ii) Investment
Property, (iii) Letter-of-Credit Rights and (iv) Electronic Chattel Paper.

(e) Collateral Held by Warehouseman, Bailee, etc. If any Collateral with a value
equal to or greater than One Hundred Thousand Dollars ($100,000) is at any time
in the possession or control of a warehouseman, bailee or any agent or processor
of such Obligor and the Administrative Agent so requests (i) notify such Person
in writing of the Administrative Agent's security interest therein, (ii)
instruct such Person to hold all such Collateral for the Administrative Agent's
account and subject to the Administrative Agent's instructions and (iii) obtain
a written acknowledgment from such Person that it is holding such Collateral for
the benefit of the Administrative Agent.

(f) Treatment of Accounts. With respect to any Account in an amount equal to or
greater than One Hundred Thousand Dollars ($100,000), not grant or extend the
time for payment of any Account, or compromise or settle any Account for less
than the full amount thereof, or release any person or property, in whole or in
part, from payment thereof, or allow any credit or discount thereon, other than
as necessary in the Borrower's reasonable business judgment.

(g) Commercial Tort Claims; Notice of Litigation. (i) Promptly forward to the
Administrative Agent written notification of any and all Commercial Tort Claims
with a value equal to or greater than One Hundred Thousand Dollars ($100,000),
including, but not limited to, any and all actions, suits, and proceedings
before any court or Governmental Authority by or affecting such Obligor or any
of its Subsidiaries and (ii) execute and deliver such statements, documents and
notices and do and cause to be done all such things as may be required by the
Administrative Agent, or required by law, including all things which may from
time to time be necessary under the UCC to fully create, preserve, perfect and
protect the priority of the Administrative Agent's security interest in any such
Commercial Tort Claims.

(h) Books and Records. Upon the reasonable request of the Administrative Agent
and with respect to any material Collateral, mark its books and records (and
shall cause the issuer of the Subsidiary Equity of such Obligor to mark its
books and records) to reflect the security interest granted to the
Administrative Agent, for the benefit of the Lenders, pursuant to this
Agreement.

(i) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by such Obligor with the United States
Securities and Exchange Commission and any other state, Federal or foreign
agency in connection with the ownership of the Subsidiary Equity of such
Obligor.

(j) Assignment of Claims Act. At the request of the Administrative Agent,
following the occurrence and during the continuance of an Event of Default,
execute any and all documents, notices or instruments as may be necessary or
desirable, or as the Administrative Agent may reasonably request, to direct the
government of the United States of America to pay to the Administrative Agent,
for the account of the Administrative Agent and the Lenders, all amounts
otherwise payable to the Obligors under the Assignment of Claims Act.

(k) Nature of Collateral. With respect to personal property Collateral with a
value equal to or greater than One Hundred Thousand Dollars ($100,000), at all
times maintain such Collateral as personal property and not affix such the
Collateral to any real property in a manner which would change its nature from
personal property to real property or a Fixture to real property, unless the
Administrative Agent shall have a perfected Lien on such Fixture or real
property.

(l) Issuance or Acquisition of Capital Stock. Not without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
reasonably require, issue or acquire any Capital Stock consisting of an interest
in a partnership or a limited liability company that (i) is dealt in or traded
on a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a security governed by Article 8 of the UCC, (iii) is an
investment company security, (iv) is held in a securities account or (v)
constitutes a "security" or a "financial asset" as such terms are defined in
Article 8 of the UCC, other than with respect to Capital Stock of Excluded
Subsidiaries.



(m) To the extent any proceeds of any Loan are used to purchase Collateral, the
Borrower's repayment of such Loan shall apply on a "first-in-first-out" basis so
that the portion of such Loan used to purchase a particular item of Collateral
shall be paid in the chronological order that such Collateral was purchased.



(n) Insurance. Insure, repair and replace the Collateral of such Obligor as set
forth in the Credit Agreement. All insurance proceeds paid in connection with
any insurance providing coverage with respect to any Collateral shall be subject
to the security interest of the Administrative Agent hereunder.

5. Advances by Lenders. On failure of any Obligor to perform any of the
covenants and agreements contained herein, the Administrative Agent may, at its
sole option and in its sole discretion, perform the same and in so doing may
expend such sums as the Administrative Agent may reasonably deem advisable in
the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, a payment to obtain a release of a
Lien or potential Lien, expenditures made in defending against any adverse claim
and all other expenditures which the Administrative Agent or the Lenders may
make for the protection of the security hereof or which may be compelled to make
by operation of law. All such sums and amounts so expended shall be repayable by
the Obligors on a joint and several basis promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate. No
such performance of any covenant or agreement by the Administrative Agent or the
Lenders on behalf of any Obligor, and no such advance or expenditure therefor,
shall relieve the Obligors of any Default or Event of Default. The Lenders may
make any payment hereby authorized in accordance with any bill, statement or
estimate procured from the appropriate public office or holder of the claim to
be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by an Obligor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.

6. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Lenders shall have, in addition to the rights and
remedies provided herein, in the Loan Documents, in the Swap Contracts between
any Obligor and any Lender, or under applicable Laws (including, but not limited
to, levy of attachment, garnishment and the rights and remedies set forth in the
Uniform Commercial Code of the jurisdiction applicable to the affected
Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further, the Administrative Agent may, with or without
judicial process or the aid and assistance of others, (i) enter on any premises
on which any of the Collateral may be located and, without resistance or
interference by the Obligors, take possession of the Collateral, (ii) dispose of
any Collateral on any such premises, (iii) require the Obligors to assemble and
make available to the Administrative Agent at the expense of the Obligors any
Collateral at any place and time designated by the Administrative Agent which is
reasonably convenient to both parties, (iv) remove any Collateral from any such
premises for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Obligors hereby waives to the fullest extent permitted
by law, at any place and time or times, sell and deliver any or all Collateral
held by or for it at public or private sale (which in the case of a private sale
of Subsidiary Equity, shall be to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof), at any exchange or broker's board or elsewhere, by one or more
contracts, in one or more parcels, for cash, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each
Obligor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Subsidiary Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act of 1933. To the extent
the rights of notice cannot be legally waived hereunder, each Obligor agrees
that any requirement of reasonable notice shall be met if such notice is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least 10
Business Days before the time of sale or other event giving rise to the
requirement of such notice. Each Obligor further acknowledges and agrees that
any offer to sell any Subsidiary Equity which has been (i) publicly advertised
on a bona fide basis in a newspaper or other publication of general circulation
in the financial community of New York, New York (to the extent that such offer
may be advertised without prior registration under the Securities Act of 1933),
or (ii) made privately in the manner described above shall be deemed to involve
a "public sale" under the UCC, notwithstanding that such sale may not constitute
a "public offering" under the Securities Act of 1933, and the Administrative
Agent may, in such event, bid for the purchase of such securities. The
Administrative Agent and the Lenders shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given. To
the extent permitted by law, any Lender may be a purchaser at any such sale. To
the extent permitted by applicable law, each of the Obligors hereby waives all
of its rights of redemption with respect to any such sale. Subject to the
provisions of applicable law, the Administrative Agent and the Lenders may
postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by law, be made at the time
and place to which the sale was postponed, or the Administrative Agent and the
Lenders may further postpone such sale by announcement made at such time and
place.

(b) Remedies relating to Accounts. During the continuation of an Event of
Default, whether or not the Administrative Agent has exercised any or all of its
rights and remedies hereunder, the Administrative Agent shall have the right to
enforce any Obligor's rights against any account debtors and obligors on such
Obligor's Accounts. Each Obligor acknowledges and agrees that the Proceeds of
its Accounts remitted to or on behalf of the Administrative Agent in accordance
with the provisions hereof shall be solely for the Administrative Agent's own
convenience and that such Obligor shall not have any right, title or interest in
such Accounts or in any such other amounts except as expressly provided herein.
The Administrative Agent and the Lenders shall have no liability or
responsibility to any Obligor for acceptance of a check, draft or other order
for payment of money bearing the legend "payment in full" or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance. Furthermore, during the
continuation of an Event of Default, (i) the Administrative Agent shall have the
right, but not the obligation, to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and the
Obligors shall furnish all such assistance and information as the Administrative
Agent may require in connection with such test verifications, (ii) upon the
Administrative Agent's request and at the expense of the Obligors, the Obligors
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (iii) the Administrative Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Administrative Agent's satisfaction the existence, amount and terms of
any Accounts.

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Lenders to exercise any right, remedy or option under this Agreement, any other
Loan Document, any Swap Contract between any Obligor and any Lender, or as
provided by law, or any delay by the Administrative Agent or the Lenders in
exercising the same, shall not operate as a waiver of any such right, remedy or
option. No waiver hereunder shall be effective unless it is in writing, signed
by the party against whom such waiver is sought to be enforced and then only to
the extent specifically stated, which in the case of the Administrative Agent or
the Lenders shall only be granted as provided herein. To the extent permitted by
law, neither the Administrative Agent, the Lenders, nor any party acting as
attorney for the Administrative Agent or the Lenders, shall be liable hereunder
for any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder. The rights
and remedies of the Administrative Agents and the Lenders under this Agreement
shall be cumulative and not exclusive of any other right or remedy which the
Administrative Agent or the Lenders may have.

(e) Retention of Collateral. The Administrative Agent may, in compliance with
Sections 9-620 and 9-621 of the UCC or otherwise complying with the requirements
of applicable law of the relevant jurisdiction, accept or retain the Collateral
in satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have retained any Collateral in satisfaction of any Secured
Obligations for any reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Lenders are legally entitled, the Obligors shall be jointly and
severally liable for the deficiency, together with interest thereon at the
Default Rate, together with the costs of collection and the reasonable fees of
any attorneys employed by the Administrative Agent to collect such deficiency.
Any surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Obligors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

7. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Administrative Agent, on behalf
of the Lenders, and each of its designees or agents, as attorney-in-fact of such
Obligor, irrevocably and with power of substitution, with authority to take any
or all of the following actions upon the occurrence and during the continuance
of an Event of Default:

(i) to demand, collect, settle, compromise, adjust or give discharges and
releases, all as the Administrative Agent may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

(iv) receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;

(v) sell, assign, transfer, make any agreement in respect of, or otherwise deal
with or exercise rights in respect of, any Collateral or the goods or services
which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(vi) adjust and settle claims under any insurance policy relating thereto;

(vii) execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated therein;

(viii) institute any foreclosure proceedings that the Administrative Agent may
deem appropriate; and

(ix) do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations have been Fully
Satisfied. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so. The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Collateral.

(b) Performance by the Administrative Agent of Obligations. If any Obligor fails
to perform any agreement or obligation contained herein, the Administrative
Agent itself may perform, or cause performance of, such agreement or obligation,
and the expenses of the Administrative Agent incurred in connection therewith
shall be payable by the Obligors on a joint and several basis pursuant to
Section 11.04 of the Credit Agreement.

(c) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed pursuant to Section 10.09 of the Credit Agreement, and such successor
shall be entitled to all of the rights and remedies of the Administrative Agent
under this Agreement in relation thereto.

(d) The Administrative Agent's Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 8 hereof, the Administrative
Agent shall have no obligation to clean-up, repair or otherwise prepare the
Collateral for sale.

(e) Liability with Respect to Accounts. The Administrative Agent shall not have
any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent of any payment relating to such Account pursuant hereto,
nor shall the Administrative Agent be obligated in any manner to perform any of
the obligations of an Obligor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.



(f) Voting and Payment Rights in Respect of the Subsidiary Equity.

(i) So long as no Event of Default shall exist, each Obligor may (A) exercise
any and all voting and other consensual rights pertaining to the Subsidiary
Equity of such Obligor or any part thereof for any purpose not inconsistent with
the terms of this Agreement or the Credit Agreement and (B) receive and retain
any and all dividends (other than stock dividends and other dividends
constituting Collateral which are addressed hereinabove), principal or interest
paid in respect of the Subsidiary Equity to the extent they are allowed under
the Credit Agreement; and

(ii) During the continuance of an Event of Default, (A) all rights of an Obligor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to clause (i)(A) above shall cease and all such
rights shall thereupon become vested in the Administrative Agent which shall
then have the sole right to exercise such voting and other consensual rights,
(B) all rights of an Obligor to receive the dividends, principal and interest
payments which it would otherwise be authorized to receive and retain pursuant
to clause (i)(B) above shall cease and all such rights shall thereupon be vested
in the Administrative Agent which shall then have the sole right to receive and
hold as Collateral such dividends, principal and interest payments, and (C) all
dividends, principal and interest payments which are received by an Obligor
contrary to the provisions of clause (ii)(B) above shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Obligor, and shall be forthwith paid over to the
Administrative Agent as Collateral in the exact form received, to be held by the
Administrative Agent as Collateral and as further collateral security for the
Secured Obligations.

(g) NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE AGENT AND THE LENDERS
EXPRESSLY ACKNOWLEDGE AND AGREE THAT ANY TRANSFER OF THE PLEDGED SECURITIES, OR
ANY EXERCISE OF CONTROL WITH RESPECT THERETO, IS SUBJECT TO, AND SHALL BE
EFFECTED SOLELY IN COMPLIANCE WITH, APPLICABLE REGULATORY REQUIREMENTS; PROVIDED
THAT THIS ACKNOWLEDGMENT AND AGREEMENT IS MADE SOLELY FOR THE BENEFIT OF
APPLICABLE GOVERNMENTAL AND REGULATORY AUTHORITIES AND SHALL NOT BE CONSTRUED AS
A COVENANT AS BETWEEN THE ADMINISTRATIVE AGENT AND THE LENDERS, ON THE ONE HAND,
AND THE BORROWER OR ANY OF ITS SUBSIDIARIES, ON THE OTHER HAND.

8. Application of Proceeds. Upon the acceleration of the Secured Obligations
pursuant to Section 9.02 of the Credit Agreement, any payments in respect of the
Secured Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any of the Lenders in cash or its equivalent, will be
applied in reduction of the Secured Obligations in the order set forth in
Section 9.03 of the Credit Agreement.



9. Continuing Agreement.

(a) This Agreement shall remain in full force and effect until such time as the
Secured Obligations have been Fully Satisfied, at which time this Agreement
shall be automatically terminated and the Administrative Agent shall, upon the
request and at the expense of the Obligors, forthwith release all of its liens
and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Obligors evidencing such termination.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender as a preference, fraudulent
conveyance or otherwise under any bankruptcy, insolvency or similar law, all as
though such payment had not been made; provided that in the event payment of all
or any part of the Secured Obligations is rescinded or must be restored or
returned, all reasonable costs and expenses (including without limitation any
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any Lender in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.

10. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 of the Credit Agreement.

11. Successors in Interest. This Agreement shall be binding upon each Obligor,
its successors and assigns and shall inure, together with the rights and
remedies of the Administrative Agent and the Lenders hereunder, to the benefit
of the Administrative Agent and the Lenders and their successors and permitted
assigns.

12. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 11.02 of the Credit Agreement.

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

14. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

15. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 11.17 and 11.18 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

16. Severability. If any provision of any of the Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

17. Entirety. This Agreement, the other Loan Documents and the Swap Contracts
between any Obligor and any Lender represent the entire agreement of the parties
hereto and thereto, and supersede all prior agreements and understandings, oral
or written, if any, including any commitment letters or correspondence relating
to the Loan Documents, the Swap Contracts between any Obligor and any Lender or
the transactions contemplated herein and therein.

18. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent and the Lenders shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence of any Event of Default,
and the Administrative Agent and the Lenders have the right, in their sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent and the Lenders shall at any time pursue,
relinquish, subordinate, modify or take with respect thereto, without in any way
modifying or affecting any of them or any of the Administrative Agent's and the
Lenders' rights or the Secured Obligations under this Agreement, under any other
of the Loan Documents or under any Swap Contract between any Obligor and any
Lender.

 

 

 

 

 

[remainder of page intentionally left blank]

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

OBLIGORS

:

SIERRA HEALTH SERVICES, INC.

, a Nevada corporation

 

By:



Name:

Title:

 

 

 

BEHAVIORAL HEALTHCARE OPTIONS, INC.

, a Nevada corporation



By:

Name:

Title:



 

 

CII FINANCIAL, INC.

, a California corporation



By:



Name:



Title:



FAMILY HEALTH CARE SERVICES

,

 

a Nevada corporation



By:

Name:



Title:

 

FAMILY HOME HOSPICE, INC.

,

 

a Nevada corporation



By:

Name:



Title:

 

NEVADA ADMINISTRATORS, INC.

,



a Nevada corporation

 

By:

Name:

 

Title:

 

SIERRA HEALTH HOLDINGS, INC.

,

 

a Nevada corporation

 

By:

 

Title:

 

Name:

 

SIERRA HEALTH-CARE OPTIONS, INC.

,

 

a Nevada corporation

 

By:

 

Name:

 

Title:

 

SIERRA HOME MEDICAL PRODUCTS, INC.

,a Nevada corporation

 

By:

 

Name:

 

Title:

 

SOUTHWEST MEDICAL ASSOCIATES, INC.

,

 

a Nevada corporation

 

By:

 

Name:

 

Title:

 

SOUTHWEST REALTY, INC.

,

 

a Nevada corporation

 

By:

 

Name:

 

Title:

 

SIERRA FINANCIAL AGENCY, INC.

,

 

a Nevada corporation

 

By:

 

Name:

 

Title:

 

 

 

Accepted and agreed to as of the date first above written.

BANK OF AMERICA, N.A.

, as Administrative Agent



By:

Name:

Title: